Exhibit 10.1

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of

 

November 22, 2005,

 

among

 

SEAGATE TECHNOLOGY,

 

SEAGATE TECHNOLOGY HDD HOLDINGS,

as Borrower,

 

The Lenders Party Hereto,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

THE BANK OF NOVA SCOTIA,

as Syndication Agent,

 

and

 

BANK OF AMERICA, N.A.,

BNP PARIBAS and

KEYBANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner and Joint Lead Arranger,

 

and

 

THE BANK OF NOVA SCOTIA,

as Joint Lead Arranger

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

     ARTICLE I           Definitions     

SECTION 1.01.

   Defined Terms    1

SECTION 1.02.

   Classification of Loans and Borrowings    26

SECTION 1.03.

   Terms Generally    26

SECTION 1.04.

   Accounting Terms; GAAP    26

SECTION 1.05.

   Exchange Rates    27      ARTICLE II           The Credits     

SECTION 2.01.

   Commitments    27

SECTION 2.02.

   Loans and Borrowings    27

SECTION 2.03.

   Requests for Revolving Borrowings    28

SECTION 2.04.

   Swingline Loans    29

SECTION 2.05.

   Letters of Credit    30

SECTION 2.06.

   Funding of Borrowings    36

SECTION 2.07.

   Interest Elections    37

SECTION 2.08.

   Termination and Reduction of Commitments    38

SECTION 2.09.

   Repayment of Loans; Evidence of Debt    39

SECTION 2.10.

   Prepayment of Loans    40

SECTION 2.11.

   Fees    40

SECTION 2.12.

   Interest    42

SECTION 2.13.

   Alternate Rate of Interest    43

SECTION 2.14.

   Increased Costs    43

SECTION 2.15.

   Break Funding Payments    44

SECTION 2.16.

   Taxes    45

SECTION 2.17.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    46

SECTION 2.18.

   Mitigation Obligations; Replacement of Lenders    48

SECTION 2.19.

   Change in Law    49

SECTION 2.20.

   Revolving Commitment Increases    49      ARTICLE III          
Representations and Warranties     

SECTION 3.01.

   Organization; Powers    51



--------------------------------------------------------------------------------

SECTION 3.02.

   Authorization; Enforceability    51

SECTION 3.03.

   Governmental Approvals; No Conflicts    51

SECTION 3.04.

   Financial Condition; No Material Adverse Change    52

SECTION 3.05.

   Properties    52

SECTION 3.06.

   Litigation and Environmental Matters    53

SECTION 3.07.

   Compliance with Laws and Agreements    53

SECTION 3.08.

   Investment and Holding Company Status    53

SECTION 3.09.

   Taxes    53

SECTION 3.10.

   ERISA    54

SECTION 3.11.

   Disclosure    54

SECTION 3.12.

   Subsidiaries    54

SECTION 3.13.

   Insurance    54

SECTION 3.14.

   Labor Matters    54

SECTION 3.15.

   Senior Indebtedness    55      ARTICLE IV           Conditions     

SECTION 4.01.

   Effective Date    55

SECTION 4.02.

   Each Credit Event    56      ARTICLE V           Affirmative Covenants     

SECTION 5.01.

   Financial Statements and Other Information    57

SECTION 5.02.

   Notices of Material Events    59

SECTION 5.03.

   Existence; Conduct of Business    59

SECTION 5.04.

   Payment of Obligations    59

SECTION 5.05.

   Maintenance of Properties    60

SECTION 5.06.

   Insurance    60

SECTION 5.07.

   Books and Records; Inspection Rights    60

SECTION 5.08.

   Compliance with Laws    60

SECTION 5.09.

   Use of Proceeds and Letters of Credit    60      ARTICLE VI          
Negative Covenants     

SECTION 6.01.

   Indebtedness    61

SECTION 6.02.

   Liens    62

SECTION 6.03.

   Fundamental Changes    63

SECTION 6.04.

   Investments, Loans, Advances, Guarantees and Acquisitions    64

SECTION 6.05.

   Asset Sales    65

 

2



--------------------------------------------------------------------------------

SECTION 6.06.

   Swap Agreements    66

SECTION 6.07.

   Restricted Payments    67

SECTION 6.08.

   Transactions with Affiliates    67

SECTION 6.09.

   Restrictive Agreements    68

SECTION 6.10.

   Amendment of Material Documents    68

SECTION 6.11.

   Fixed Charge Coverage Ratio    69

SECTION 6.12.

   Net Leverage Ratio    69

SECTION 6.13.

   Minimum Liquidity    69      ARTICLE VII           Events of Default     

SECTION 7.01.

   Events of Default    69

SECTION 7.02.

   Exclusion of Immaterial Subsidiaries    72      ARTICLE VIII           The
Administrative Agent           ARTICLE IX           Miscellaneous     

SECTION 9.01.

   Notices    75

SECTION 9.02.

   Waivers; Amendments    76

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver    77

SECTION 9.04.

   Successors and Assigns    79

SECTION 9.05.

   Survival    83

SECTION 9.06.

   Counterparts; Integration; Effectiveness    84

SECTION 9.07.

   Severability    84

SECTION 9.08.

   Right of Setoff    84

SECTION 9.09.

   Governing Law; Jurisdiction; Consent to Service of Process    85

SECTION 9.10.

   WAIVER OF JURY TRIAL    85

SECTION 9.11.

   Headings    86

SECTION 9.12.

   Confidentiality    86

SECTION 9.13.

   Interest Rate Limitation    87

SECTION 9.14.

   Judgment Currency    87

SECTION 9.15.

   USA Patriot Act    88

 

3



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 2.01 — Commitments

Schedule 3.06 — Disclosed Matters

Schedule 3.12 — Subsidiaries

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.08 — Existing Restrictions

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Acceptance

Exhibit B — Form of Opinion of Borrower’s Counsel

Exhibit C — Form of Guarantee Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of November 22, 2005 (this “Agreement”), among SEAGATE
TECHNOLOGY, an exempted limited liability company incorporated under the laws of
the Cayman Islands (“Intermediate Holdings”), SEAGATE TECHNOLOGY HDD HOLDINGS,
an exempted limited liability company incorporated under the laws of the Cayman
Islands (the “Borrower”), the LENDERS party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Lender” has the meaning assigned to such term in Section 2.20.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity as provided in Article VIII.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, no individual shall be deemed to be an Affiliate
of a Person solely by reason of his or her being an officer or director of such
Person.

 

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

 

“Alternative Currency” means any currency that is freely available, freely
transferable and freely convertible into dollars and in which dealings in
deposits are carried on in the New York, London or Tokyo interbank markets,
provided that such currency is reasonably acceptable to the Administrative Agent
and the applicable Issuing Bank.

 

“Alternative Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn and unexpired amount of all outstanding
Alternative Currency Letters of Credit at such time plus (b) the Dollar
Equivalent of the aggregate principal amount of all LC Disbursements in respect
of Alternative Currency Letters of Credit that have not yet been reimbursed at
such time.

 

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.

 

“Applicable Margin” means, for any day, with respect to any Eurodollar Loan or
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be,
based upon the ratings by Moody’s and S&P, respectively, applicable on such date
to the Index Debt:

 

Index Debt Rating:    

--------------------------------------------------------------------------------

   Eurodollar
Spread


--------------------------------------------------------------------------------

    ABR
Spread


--------------------------------------------------------------------------------

    Commitment
Fee Rate


--------------------------------------------------------------------------------

 

Category 1

Baa1 by Moody’s/BBB+ by S&P or higher

   0.500 %   0 %   0.080 %

Category 2

Baa2 by Moody’s/BBB by S&P

   0.625 %   0 %   0.100 %

Category 3

Baa3 by Moody’s/BBB- by S&P

   0.750 %   0 %   0.125 %

Category 4

Ba1 by Moody’s/BB+ by S&P

   0.875 %   0 %   0.150 %

Category 5

Ba2 by Moody’s/BB by S&P,

   1.000 %   0 %   0.175 %

Category 6

Otherwise

   1.250 %   0.250 %   0.200 %

 

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to

 

2



--------------------------------------------------------------------------------

in the last sentence of this paragraph or the next succeeding paragraph of this
definition), then such rating agency shall be deemed to have established a
rating in Category 6, (b) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall fall within different
Categories, the Applicable Margin shall be based on the higher of the two
ratings unless one of the two ratings is two or more Categories lower than the
other, in which case the Applicable Margin shall be determined by reference to
the Category next below that of the higher of the two ratings, and (c) if the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Borrower to the
Administrative Agent and the Lenders pursuant to Section 5.01 or otherwise. Each
change in the Applicable Margin shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.

 

Notwithstanding the foregoing, the Borrower shall have the option, solely for
purposes of determining the Applicable Margin, to substitute, effective on the
date specified for such substitution in the notice delivered by the Borrower
pursuant to the immediately succeeding sentence (which shall be a Business Day),
Fitch for either S&P or Moody’s (but not both S&P and Moody’s). To exercise such
option, the Borrower must give written notice of such election to the
Administrative Agent not later than 1:00 p.m., New York City time, at least
three Business Days prior to the proposed effective date of such election. Such
notice must specify (i) whether Fitch is to be substituted for Moody’s or for
S&P and (ii) the effective date of such election. On and after the effective
date of such election by the Borrower, (A) each reference under the heading
“Index Debt Rating” in the table set forth in the first paragraph of this
definition to ratings by S&P or Moody’s, as applicable, shall, solely for
purposes of determining the Applicable Margin, be deemed to refer to the
corresponding rating of the Index Date by Fitch as set forth below:

 

3



--------------------------------------------------------------------------------

Index Debt Rating:

 

Category 1

 

BBB+ by Fitch

 

Category 2

 

BBB by Fitch

 

Category 3

 

BBB- by Fitch

 

Category 4

 

BB+ by Fitch

 

Category 5

 

BB by Fitch

 

Category 6

 

Otherwise

 

and (B) each reference in the preceding paragraphs of this definition to S&P or
Moody’s, as applicable, shall be deemed to be a reference to Fitch.

 

“Applicable Percentage” means, at any time with respect to any Lender, the
percentage of the aggregate Revolving Commitments represented by such Lender’s
Revolving Commitment at such time. If the Revolving Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments
after such termination or expiration.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

4



--------------------------------------------------------------------------------

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Calculation Date” means (a) the last Business Day of each calendar month and
(b) if on the last Business Day of any calendar week the total Revolving
Exposures exceed 75% of the total Revolving Commitments (giving effect to any
reductions in the Revolving Commitments scheduled to occur on such day), such
Business Day.

 

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of
Intermediate Holdings, the Borrower and the Subsidiaries that are (or would be)
set forth in a consolidated statement of cash flows of Intermediate Holdings for
such period prepared in accordance with GAAP and (b) Capital Lease Obligations
incurred by Intermediate Holdings, the Borrower and the Subsidiaries during such
period, provided that the term “Capital Expenditures” (i) shall be net of
landlord construction allowances, (ii) shall not include expenditures to the
extent they are made with the proceeds of the issuance of Equity Interests of
Intermediate Holdings, the Borrower or any Subsidiary after the Effective Date,
(iii) shall not include expenditures of proceeds of insurance settlements,
condemnation awards and other settlements in respect of lost, destroyed, damaged
or condemned assets, equipment or other property to the extent such expenditures
are made to replace or repair such lost, destroyed, damaged or condemned assets,
equipment or other property or otherwise to acquire properties useful in the
business of Intermediate Holdings, the Borrower or any Subsidiary within 365
days of receipt of such proceeds, (iv) shall not include the purchase price of
equipment to the extent the consideration therefor consists of used or surplus
equipment being traded in at such time or the proceeds of a concurrent sale of
such used or surplus equipment, in each case in the ordinary course of business,
and (v) shall not include expenditures to the extent they are made with the
proceeds of sales of assets outside the ordinary course of business that are
permitted by Section 6.05.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“Change in Control” means:

 

(a) the acquisition of direct ownership, beneficially or of record, by any
Person other than Intermediate Holdings of any Equity Interests in the Borrower;

 

(b) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date
hereof), of Equity Interests in Intermediate Holdings representing greater than
30% of the aggregate ordinary voting power and aggregate equity value
represented by the issued and outstanding Equity Interests in Intermediate
Holdings;

 

(c) occupation of a majority of the seats (other than vacant seats) on the board
of directors of Intermediate Holdings or the Borrower by Persons who were
neither (i) nominated by at least a majority of the board of directors of
Intermediate Holdings or the Borrower, as applicable, nor (ii) appointed by a
vote of a majority of directors so nominated; or

 

(d) the occurrence of a “Change in Control” as defined in the Senior Note
Documents or any document governing or evidencing any extension, renewal,
refinancing or replacement of the Senior Notes permitted pursuant to
Section 6.01(a)(ii).

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or Swingline Commitment.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means (a) with respect to any Lender, such Lender’s Revolving
Commitment or commitment in respect of any Revolving Commitment Increases and
(b) with respect to the Swingline Lender, its Swingline Commitment.

 

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) the interest expense (including imputed interest expense in
respect of

 

6



--------------------------------------------------------------------------------

Capital Lease Obligations and the implied interest in respect of Permitted
Receivables Financings) of Intermediate Holdings, the Borrower and the
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, plus (ii) any interest accrued during such period in respect of
Indebtedness of Intermediate Holdings, the Borrower or any Subsidiary that is
required to be capitalized rather than included in consolidated interest expense
for such period in accordance with GAAP, plus (iii) any cash payments made
during such period in respect of obligations referred to in clause (b)(ii) below
that were amortized or accrued in a previous period, plus (iv) to the extent not
otherwise included, commissions, discounts, yields and other fees, charges and
amounts incurred in connection with any Permitted Receivables Financing during
such period that are payable to any Person other than Intermediate Holdings, the
Borrower or any Subsidiary and any other amounts for such period that are
comparable to or in the nature of interest under any Permitted Receivables
Financing (including losses on the sale of assets relating to any Permitted
Receivables Financing accounted for as a “true sale”), minus (b) the sum of
(i) to the extent included in such consolidated interest expense for such
period, non-cash amounts attributable to amortization of financing costs paid in
a previous period, plus (ii) to the extent included in such consolidated
interest expense for such period, non-cash amounts attributable to amortization
of debt discounts or accrued interest or dividends payable in kind for such
period.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period (including, to the extent not otherwise included in consolidated
interest expense for such period, commissions, discounts, yields and other fees,
charges and amounts incurred during such period in connection with any Permitted
Receivables Financing that are payable to any Person other than Intermediate
Holdings, the Borrower or any Subsidiary and any other amounts for such period
comparable to or in the nature of interest under any Permitted Receivables
Financing (including losses on the sale of assets relating to any Permitted
Receivables Financing accounted for as a “true sale”), (ii) consolidated income
tax expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period, (iv) all extraordinary charges during such period,
(v) non-cash expenses during such period resulting from (A) the grant of stock
or stock options to management and employees of Intermediate Holdings, the
Borrower or any Subsidiary or (B) the treatment of such options under variable
plan accounting, (vi) the aggregate amount of deferred financing expenses for
such period, (vii) all other non-cash charges, non-cash expenses or non-cash
losses of Intermediate Holdings, the Borrower or any Subsidiary for such period
(excluding any such charge, expense or loss incurred in the ordinary course of
business that constitutes an accrual of or a reserve for cash charges for any
future period); provided, however, that cash payments made in such period or in
any future period (other than payments made under the terms of the Deferred
Compensation Plans to, or for the benefit of, participants in such Deferred
Compensation Plans) in respect of such non-cash charges, expenses or losses
(excluding any such charge, expense or loss incurred in the ordinary course of
business that constitutes an accrual of or a reserve for cash charges for any
future period) shall be subtracted from Consolidated Net Income in calculating
Consolidated EBITDA in the period when such payments are made, and (viii) any
non-recurring fees, expenses or charges realized by

 

7



--------------------------------------------------------------------------------

Intermediate Holdings, the Borrower or any Subsidiary for such period related to
any offering of Equity Interests or incurrence of Indebtedness permitted to be
issued or incurred under Section 6.01 (whether or not successful) or any
acquisitions or dispositions by Intermediate Holdings, the Borrower or any
Subsidiary permitted hereunder and fees, expenses and charges related to the
Transactions, and minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, (i) any extraordinary gains for such
period, (ii) interest income for such period and (iii) all non-cash items
increasing Consolidated Net Income for such period (excluding any items that
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period that are described in the parenthetical to clause
(a)(vii) above), all determined on a consolidated basis in accordance with GAAP.
For purposes of calculating the Net Leverage Ratio or the Fixed Charge Coverage
Ratio as of any date, if Intermediate Holdings, the Borrower or any Subsidiary
has made any Material Acquisition permitted by Section 6.04 or any Material Sale
outside of the ordinary course of business permitted by Section 6.05 during the
period of four consecutive fiscal quarters ending on the date on which the most
recent fiscal quarter ended, Consolidated EBITDA for the relevant period for
testing compliance shall be calculated after giving pro forma effect thereto, as
if such Material Acquisition or Material Sale outside of the ordinary course of
business (and any related incurrence, repayment or assumption of Indebtedness
with any new Indebtedness being deemed to be amortized over the applicable
testing period in accordance with its terms) had occurred on the first day of
the relevant period for testing compliance. Any pro forma calculations pursuant
to the immediately preceding sentence shall be determined in good faith by a
Financial Officer of the Borrower and may include adjustments (A) for all
purposes under this Agreement, for operating expense reductions that would be
permitted pursuant to Article XI of Regulation S-X under the Securities Act of
1933, as amended, or (B) for all purposes under this Agreement other than for
purposes of determining whether any acquisition complies with clause (p)(i)(B)
of Section 6.04, to eliminate the actual, historical operating expenses
attributable to any lease or other contract, any personnel or any facility as a
direct result of the termination of such lease or other contract, the
termination of such personnel or the closing of such facility, in each case only
if such termination or closing has been effected within three months after an
acquisition in connection with such acquisition, provided that the Borrower’s
calculation of such adjustments is set forth in a certificate signed by a
Financial Officer of the Borrower.

 

“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Cash Interest Expense for such period and (b) Capital Expenditures for such
period. For purposes of calculating compliance with Section 6.11, as of any
date, if Intermediate Holdings, the Borrower or any Subsidiary has made any
Material Acquisition permitted by Section 6.04 or any Material Sale outside of
the ordinary course of business permitted by Section 6.05 during the period of
four consecutive fiscal quarters ending on the date on which the most recent
fiscal quarter ended, Consolidated Fixed Charges for the relevant period for
testing compliance shall be calculated after giving pro forma effect thereto, as
if such acquisition or sale, transfer, lease or other disposition of assets
outside of the ordinary course of business (and any related incurrence,
repayment or assumption of Indebtedness with any new Indebtedness being

 

8



--------------------------------------------------------------------------------

deemed to be amortized over the applicable testing period in accordance with its
terms) had occurred on the first day of the relevant period for testing
compliance.

 

“Consolidated Net Income” means, for any period, the net income or loss of
Intermediate Holdings, the Borrower and the Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, provided that there
shall be excluded from such net income or loss (a) the income of any Person
(that is not a Subsidiary) in which any other Person (other than Intermediate
Holdings, the Borrower or any Subsidiary or any director holding qualifying
shares in compliance with applicable law) owns an Equity Interest, except to the
extent of the amount of dividends or other distributions actually paid to
Intermediate Holdings, the Borrower or any Subsidiary by such Person during such
period, and (b) the income or loss of any Person accrued prior to the date on
which it becomes a Subsidiary or is merged into or consolidated with
Intermediate Holdings, the Borrower or any Subsidiary or the date on which such
Person’s assets are acquired by Intermediate Holdings, the Borrower or any
Subsidiary.

 

“Consolidated Total Assets” means, as of any date, the total assets of
Intermediate Holdings, the Borrower and the Subsidiaries on such date determined
on a consolidated basis in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Deferred Compensation Plans” means (a) the deferred compensation plan dated as
of January 1, 2002, of the Borrower (as amended, waived, supplemented or
otherwise modified from time to time), (b) any other plan established in lieu
of, or to renew or replace, in whole or in part, any plan referred to in clause
(a) above or this clause (b) and (c) any Guarantee by Intermediate Holdings or
any Subsidiary of any obligation under any Deferred Compensation Plan referred
to in clause (a) or (b) above.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Dollar Equivalent” means, on any date of determination, (a) for the purposes of
determining compliance with Article VI or the existence of an Event of Default
under Article VII, with respect to any amount denominated in a currency other
than dollars, the equivalent in dollars of such amount, determined in good faith
by the Borrower in a manner consistent with the way such amount is or would be
reflected on the audited consolidated financial statements delivered pursuant to
Section 5.01(a) for the fiscal year in which such determination is made, and
(b) for the purposes of Article II, with respect to any amount denominated in an
Alternative Currency, the equivalent in

 

9



--------------------------------------------------------------------------------

dollars of such amount, determined by the Administrative Agent pursuant to
Section 1.05(a) using the applicable Exchange Rate with respect to such
Alternative Currency.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating to
the environment, preservation or reclamation of natural resources or the
presence, management, Release or threatened Release of any Hazardous Material.

 

“Environmental Liability” means any liabilities, obligations, damages, claims,
actions, suits, judgments or orders, contingent or otherwise (including any
costs of environmental remediation, administrative oversight costs, fines,
penalties or indemnities), of Intermediate Holdings, the Borrower or any
Subsidiary resulting from or relating to (a) the non-compliance with any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan, (e) the
receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan under Section 4042 of
ERISA,

 

10



--------------------------------------------------------------------------------

(f) the incurrence by the Borrower or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan or (g) the receipt by the Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Exchange Rate” means, on any day, with respect to any Alternative Currency, the
rate at which such Alternative Currency may be exchanged into dollars, as set
forth at approximately 11:00 a.m., New York City time, on such day on the
applicable Reuters World Spot Page. In the event that any such rate does not
appear on any Reuters World Spot Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
reasonably selected by the Administrative Agent in consultation with the
Borrower for such purpose or, at the discretion of the Administrative Agent in
consultation with the Borrower, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
Alternative Currency are then being conducted, at or about 10:00 a.m., local
time, on such day for the purchase of the applicable Alternative Currency for
delivery two Business Days later, provided that, if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any other reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes (i) imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or (ii) as a result
of a present or former connection between such recipient and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from such Lender’s, Issuing Bank’s or any other recipient’s having
executed, delivered or performed its obligations or received a payment under, or
enforced, any Loan Document), (b) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction described
in clause (a) above and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.18(b)), any
withholding tax that (i) is in effect and would apply to amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a

 

11



--------------------------------------------------------------------------------

party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to any withholding tax
pursuant to Section 2.16(a), or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.16(e).

 

“Existing Credit Agreement” means the credit agreement dated as of May 13, 2002
(as amended, restated, modified or otherwise supplemented from time to time),
among Intermediate Holdings, the Borrower, Seagate Technology (US) Holdings,
Inc., the lenders party thereto, JPMorgan Chase Bank, N.A. (formerly known as
JPMorgan Chase Bank), as administrative agent, and the other parties thereto.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of Intermediate Holdings
or the Borrower, as the case may be.

 

“Fitch” means Fitch Ratings, a subsidiary of Fimilac, S.A., and its successors.

 

“Fixed Charge Coverage Ratio” has the meaning assigned to such term in
Section 6.11.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the jurisdiction in which the Borrower is located.

 

“Funded Indebtedness” means, as of any date, the sum of (a) the aggregate
principal amount of Indebtedness of Intermediate Holdings, the Borrower and the
Subsidiaries outstanding as of such date, in the amount that would be reflected
on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP, (b) without duplication, the aggregate amount of any
Guarantee by Intermediate Holdings, the Borrower or any Subsidiary of any such
Indebtedness of any other Person and (c) without duplication, the principal
amount of any Permitted Receivables Financing as of such date.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and

 

12



--------------------------------------------------------------------------------

any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

 

“Guarantee Agreement” means the Guarantee Agreement dated as of the Effective
Date, substantially in the form of Exhibit C, between Intermediate Holdings and
the Administrative Agent for the benefit of the Lenders.

 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes, and all substances or wastes
regulated pursuant to any applicable Environmental Law, including any material
listed as a hazardous substance under Section 101(14) of CERCLA.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business and any
earn-out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP), (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances

 

13



--------------------------------------------------------------------------------

and (k) the amount of all Permitted Receivables Financings of such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding anything to the contrary in this paragraph, the term
“Indebtedness” shall not include (i) obligations under Swap Agreements,
(ii) agreements providing for indemnification, purchase price adjustments or
similar obligations incurred or assumed in connection with the acquisition or
disposition of assets or stock or (iii) liabilities incurred under the Deferred
Compensation Plans.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Index Debt” means the Borrower’s senior unsecured long-term debt.

 

“Information Memorandum” means the Confidential Information Memorandum dated
November 2005, relating to Intermediate Holdings, the Borrower and the
Transactions.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect, provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

 

14



--------------------------------------------------------------------------------

“Intermediate Holdings” has the meaning assigned to such term in the preamble to
this Agreement.

 

“Investment” has the meaning assigned to such term in Section 6.04.

 

“Investment Grade Period” means any period (a) commencing on the first day on
which (x) the Index Debt has Investment Grade Ratings and (y) no Default or
Event of Default has occurred and is continuing and (b) ending on the date on
which the Index Debt no longer has Investment Grade Ratings.

 

“Investment Grade Ratings” means that the Index Debt is rated both (a) BBB- (or,
for purposes of Section 6.05, BBB) or better by S&P and (b) Baa3 (or, for
purposes of Section 6.05, Baa2) or better by Moody’s.

 

“Issuing Bank” means, as the context may require, (a) JPMorgan Chase Bank, N.A.,
with respect to Letters of Credit issued by it, (b) The Bank of Nova Scotia,
with respect to Letters of Credit issued by it, (c) Bank of America, with
respect to Letters of Credit issued by it, and (d) any other Lender that becomes
an Issuing Bank pursuant to Section 2.05(l), with respect to Letters of Credit
issued by it, and, in each case, its successors in such capacity as provided in
Section 2.05(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn and
unexpired amount of all outstanding Letters of Credit denominated in dollars at
such time plus (b) the aggregate amount of all LC Disbursements that were made
in dollars and that have not yet been reimbursed by or on behalf of the Borrower
at such time plus (c) the Alternative Currency LC Exposure at such time. The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.

 

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) an entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by such Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund that invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 9.04 or Section 2.20, other
than any such Person that ceases to be a party hereto pursuant to Section 9.04.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

 

15



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Liquidity Amount” means, as of any date, the amount equal to (a) the aggregate
amount of cash, cash equivalents and short-term investments that would be
reflected as cash, cash equivalents or short-term investments on a consolidated
balance sheet of Intermediate Holdings, prepared in accordance with GAAP, held
by Intermediate Holdings, the Borrower and the Subsidiaries (other than the SPE
Subsidiaries) on such date, minus (b) the aggregate principal amount of Loans
outstanding on such date.

 

“Loan Documents” means this Agreement, the Guarantee Agreement, any Revolving
Increase Amendment and the Promissory Notes.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including Swingline Loans.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, properties or financial condition of Intermediate Holdings,
the Borrower and the Subsidiaries, taken as a whole, (b) the ability of
Intermediate Holdings and the Borrower to perform their obligations under the
Loan Documents or (c) any material rights of or benefits available to the
Lenders under the Loan Documents.

 

16



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Intermediate Holdings, the Borrower or any Subsidiary in an aggregate
principal amount exceeding $25,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Person in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Person would be required to pay if
such Swap Agreement were terminated at such time.

 

“Material Acquisition” means, at any time, any acquisition (whether by purchase,
merger, consolidation or otherwise) by Intermediate Holdings, the Borrower or
any Subsidiary that is permitted hereunder and for which the sum (without
duplication) of all consideration paid or otherwise delivered by Intermediate
Holdings, the Borrower and the Subsidiaries in connection with such acquisition
(including the principal amount of any Indebtedness issued as deferred purchase
price and the fair market value, determined reasonably and in good faith by the
Borrower, of any other non-cash consideration, including Equity Interests in
Intermediate Holdings or any Subsidiary) plus the aggregate principal amount of
all Indebtedness otherwise incurred or assumed by Intermediate Holdings, the
Borrower or any Subsidiary in connection with such acquisition (including
Indebtedness of any acquired Person outstanding at the time of such acquisition)
exceeds the amount that is equal to 5% of Consolidated Total Assets as of the
end of the fiscal year of Intermediate Holdings most recently ended at or prior
to such time.

 

“Material Sale” means, at any time, any sale, transfer or other disposition of
any property or asset of Intermediate Holdings, the Borrower or any Subsidiary
that is permitted hereunder and for which all consideration paid or otherwise
delivered to Intermediate Holdings, the Borrower and the Subsidiaries in
connection with such sale, transfer or other disposition (including the
principal amount of any Indebtedness issued as deferred purchase price and the
fair market value, determined reasonably and in good faith by the Borrower, of
any other non-cash consideration, including Equity Interests) plus the aggregate
principal amount of all Indebtedness of Intermediate Holdings, the Borrower and
the Subsidiaries assumed by the purchaser of such property or asset in
connection with such sale (including Indebtedness of any Person sold,
transferred or disposed of by Intermediate Holdings, the Borrower or any
Subsidiary that is assumed by the purchaser of such Person in connection with
such sale) exceeds the amount that is equal to 5% of Consolidated Total Assets
as of the end of the fiscal year of Intermediate Holdings most recently ended at
or prior to such time.

 

“Maturity Date” means November 22, 2008, or, if such day is not a Business Day,
the Business Day immediately preceding such day.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

17



--------------------------------------------------------------------------------

“Net Leverage Ratio” means, on any date, the ratio of (a) the excess of
(i) Funded Indebtedness as of such date over (ii) the sum of (A) the amount of
cash held by Intermediate Holdings, the Borrower or any Subsidiary and (B) the
carrying value of Permitted Investments that would be reflected as cash or
short-term investments on a consolidated balance sheet of Intermediate Holdings
on such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of Intermediate Holdings ended on such date (or, if such date is
not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of Intermediate Holdings most recently ended prior to such date).

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(b).

 

“Non-Investment Grade Period” means any period of time other than an Investment
Grade Period.

 

“Other Taxes” means any and all current or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Overdraft Facility” means any same-day overdraft facility extended by a bank or
other lending institution to Intermediate Holdings, the Borrower or any
Subsidiary.

 

“Participant” has the meaning assigned to such term in Section 9.04(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes or other governmental charges that are not
yet due or are being contested in compliance with Section 5.05;

 

(b) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.05;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) Liens to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

 

18



--------------------------------------------------------------------------------

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;

 

(f) easements, zoning restrictions, licenses, reservations, covenants, utility
easements, building restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business and minor
defects or irregularities in title that do not secure any monetary obligations
and do not materially detract from the value of the affected property or
interfere with the ordinary conduct of business of Intermediate Holdings, the
Borrower or any Subsidiary;

 

(g) any interest or title of a lessor under any lease permitted by this
Agreement;

 

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(i) leases or subleases granted to other Persons and not interfering in any
material respect with the business of Intermediate Holdings, the Borrower and
the Subsidiaries, taken as a whole; and

 

(j) licenses of intellectual property granted in the ordinary course of
business,

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a) direct obligations of the United States of America or any agency thereof or
obligations guaranteed by the United States of America or any agency thereof;

 

(b) investments in commercial paper maturing not more than one year after the
date of acquisition issued by a corporation (other than an Affiliate of the
Borrower) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America and
having, at such date of acquisition, a rating of “P-1” (or better) from Moody’s
or “A-1” (or better) from S&P;

 

(c) investments in (i) certificates of deposit, bankers’ acceptances, time
deposits and money market deposit accounts maturing not more than one year after
the date of acquisition thereof issued or guaranteed by or placed with any
commercial bank or trust company organized under the laws of the United States
of America or any State thereof or any foreign country recognized by the United
States of America or (ii) obligations of United States Federal agencies
sponsored by the Federal government (including, without limitation, the Federal
Home Loan

 

19



--------------------------------------------------------------------------------

Bank, Federal Farm Credit Bank, Federal Home Loan Mortgage Corporation and
Federal National Mortgage Association) that are not direct obligations of the
United States of America or any State thereof and are not obligations guaranteed
by the United States of America or any State thereof, in each case which bank,
trust company or Federally sponsored agency has a combined capital and surplus
and undivided profits in excess of $250,000,000 (or the foreign currency
equivalent thereof) and has outstanding debt which is rated “A” (or such similar
equivalent rating) or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act of 1933, as
amended);

 

(d) fully collateralized repurchase obligations with a term of not more than 45
days for securities described in clause (a) above or clause (e), (f) or
(g) below and entered into with a financial institution satisfying the criteria
described in clause (c) above;

 

(e) investments in securities issued or fully guaranteed by any state,
commonwealth or territory of the United States of America or any political
subdivision or taxing authority thereof having maturities of not more than three
years from the date of acquisition thereof and, having a rating of at least “AA”
from S&P or “Aa” from Moody’s;

 

(f) investments in securities with maturities of one year or less from the date
of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and having a rating of at least “A” from S&P or from
Moody’s;

 

(g) investments in securities issued by any foreign government or any political
subdivision of any foreign government or any public instrumentality thereof
having maturities of not more than six months from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest credit
ratings obtainable from S&P or from Moody’s;

 

(h) investments in corporate bonds or notes having maturities of not more than
five years from the date of acquisition thereof and having a rating of at least
“A” from S&P or Moody’s;

 

(i) auction rate preferred stock having maturities of not more than 90 days from
the date of acquisition thereof, provided that the long-term senior unsecured
debt of the issuer of such preferred stock shall have a rating of at least “A”
from S&P or from Moody’s;

 

(j) investments in funds that invest substantially all their assets in one or
more types of securities described in clauses (a) through (i) above; and

 

(k) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940 and (ii) have portfolio assets of
at least $1,000,000,000.

 

20



--------------------------------------------------------------------------------

“Permitted Obligation” means an obligation of Intermediate Holdings, the
Borrower or any Subsidiary (for purposes of this definition, a “Primary
Obligor”) not constituting Indebtedness, provided (a) such obligation is entered
into in the ordinary course of such Primary Obligor’s business, (b) any
Guarantee of such obligation by Intermediate Holdings or, in the case of any
Subsidiary or Intermediate Holdings, the Borrower, is given in the ordinary
course of business of Intermediate Holdings or the Borrower, as the case may be,
and (c) any Guarantee of such obligation is reasonably consistent with the
practices of Intermediate Holdings and the Borrower and reasonably necessary to
permit the Primary Obligor to incur such obligation.

 

“Permitted Receivables Financing” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary pursuant
to which it may sell, convey, contribute to capital or otherwise transfer (which
sale, conveyance, contribution to capital or transfer may include or be
supported by the grant of a security interest in) Receivables or interests
therein and all collateral securing such Receivables, all contracts and contract
rights, purchase orders, security interests, financing statements or other
documentation in respect of such Receivables, any guarantees, indemnities,
warranties or other obligations in respect of such Receivables, any other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to such Receivables and any collections or
proceeds of any of the foregoing (collectively, the “Related Assets”) (a) to a
trust, partnership, corporation or other Person (other than the Borrower or any
Subsidiary other than any SPE Subsidiary), which transfer is funded in whole or
in part, directly or indirectly, by the incurrence or issuance by the transferee
or any successor transferee of Indebtedness, fractional undivided interests or
other securities that are to receive payments from, or that represent interests
in, the cash flow derived from such Receivables and Related Assets or interests
in such Receivables and Related Assets, or (b) directly to one or more investors
or other purchasers (other than the Borrower or any Subsidiary), it being
understood that a Permitted Receivables Financing may involve (i) one or more
sequential transfers or pledges of the same Receivables and Related Assets, or
interests therein (such as a sale, conveyance or other transfer to any SPE
Subsidiary followed by a pledge of the transferred Receivables and Related
Assets to secure Indebtedness incurred by the SPE Subsidiary), and all such
transfers, pledges and Indebtedness incurrences shall be part of and constitute
a single Permitted Receivables Financing, and (ii) periodic transfers or pledges
of Receivables and/or revolving transactions in which new Receivables and
Related Assets, or interests therein, are transferred or pledged upon collection
of previously transferred or pledged Receivables and Related Assets, or
interests therein, provided that any such transactions shall provide for
recourse to such Subsidiary (other than any SPE Subsidiary) or the Borrower (as
applicable) only in respect of the cash flows in respect of such Receivables and
Related Assets and to the extent of breaches of representations and warranties
relating to the Receivables, dilution of the Receivables, customary indemnities
and other customary securitization undertakings in the jurisdiction relevant to
such transactions; and provided further that the aggregate principal amount of
Permitted Receivables Financings shall not exceed $500,000,000 at any time
outstanding.

 

21



--------------------------------------------------------------------------------

The “amount” or “principal amount” of any Permitted Receivables Financing shall
be deemed at any time to be (1) the aggregate principal or stated amount of the
Indebtedness, fractional undivided interests (which stated amount may be
described as a “net investment” or similar term reflecting the amount invested
in such undivided interest) or other securities incurred or issued pursuant to
such Permitted Receivables Financing, in each case outstanding at such time, or
(2) in the case of any Permitted Receivables Financing in respect of which no
such Indebtedness, fractional undivided interests or securities are incurred or
issued, the cash purchase price paid by the buyer (other than any SPE
Subsidiary) in connection with its purchase of Receivables less the amount of
collections received by the Borrower or any Subsidiary in respect of such
Receivables and paid to such buyer, excluding any amounts applied to purchase
fees or discount or in the nature of interest.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Promissory Notes” means any promissory notes delivered pursuant to
Section 2.09(e).

 

“Proposed Change” has the meaning assigned to such term in Section 9.02(b).

 

“Receivables” means accounts receivable (including all rights to payment created
by or arising from the sale of goods, leases of goods or the rendition of
services, no matter how evidenced (including in the form of a chattel paper) and
whether or not earned by performance.

 

“Register” has the meaning assigned to such term in Section 9.04(c).

 

“Related Assets” has the meaning assigned to such term in the definition of the
term “Permitted Receivables Financing”.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

 

22



--------------------------------------------------------------------------------

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Revolving Commitments representing in the aggregate more than 50% of the
aggregate Revolving Exposures and unused Revolving Commitments at such time.

 

“Reset Date” has the meaning assigned to such term in Section 1.05(a).

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Intermediate Holdings, the Borrower or any Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancelation or termination of any Equity Interests in Intermediate Holdings, the
Borrower or any Subsidiary or any option, warrant or other right to acquire any
such Equity Interests in the Borrower or any Subsidiary and (b) any distribution
or other payment (whether in cash, securities or other property or any
combination thereof) under or in respect of any Deferred Compensation Plan.

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to (i) assignments by or to
such Lender pursuant to Section 9.04 or (ii) Section 2.20. The initial amount of
each Lender’s Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance or Revolving Increase Amendment pursuant to which such
Lender shall have assumed its Revolving Commitment, as applicable. The initial
aggregate amount of the Lenders’ Revolving Commitments is $100,000,000.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans at such
time and (b) such Lender’s LC Exposure and Swingline Exposure at such time.

 

“Revolving Increase Amendment” has the meaning assigned to such term in
Section 2.20(b).

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s Ratings Group, Inc. and its successors.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

23



--------------------------------------------------------------------------------

“Senior Notes” means the 8% Senior Notes due 2009 that are outstanding on the
Effective Date and the Indebtedness represented thereby (including the Parent
Guaranty, the Exchange Notes (each as defined in the Senior Note Documents), the
guarantees of the Exchange Notes and any replacement notes).

 

“Senior Note Documents” means the indenture under which the Senior Notes are
issued and all other instruments, agreements and other documents evidencing or
governing the Senior Notes or providing for any Guarantee in respect thereof by
Intermediate Holdings.

 

“SPE Subsidiary” means any wholly-owned Subsidiary of the Borrower formed solely
for the purpose of, and that engages only in, one or more Permitted Receivables
Financings.

 

“SPV” has the meaning assigned to such term in Section 9.04(h).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of Intermediate Holdings other than the
Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt

 

24



--------------------------------------------------------------------------------

instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any
Subsidiary shall be a Swap Agreement.

 

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Transaction Costs” means the fees and expenses incurred or borne by
Intermediate Holdings, the Borrower and the Subsidiaries in connection with the
Transactions.

 

“Transactions” means (a) the execution, delivery and performance by each of
Intermediate Holdings and the Borrower of the Loan Documents to which it is to
be a party, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder, (b) the repayment of all obligations
under the Existing Credit Agreement (and the termination of all commitments
thereunder and the release of all Guarantees and Liens in respect thereof) and
(c) the payment of the Transaction Costs.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“USA Patriot Act” shall have the meaning assigned to such term in Section 9.15.

 

“wholly-owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly-owned Subsidiaries of such Person or by such Person and one or more
wholly-owned Subsidiaries of such Person.

 

25



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, amendments and restatements, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. For the purposes of determining compliance under Section 6.01,
Section 6.02, Section 6.04, Section 6.05, Section 6.07, Section 6.08,
Section 6.11, Section 6.12 and Section 6.13 with respect to any amount in a
currency other than dollars, such amount shall be

 

26



--------------------------------------------------------------------------------

deemed to equal the Dollar Equivalent thereof (determined in good faith by the
Borrower) at the time such amount was incurred or expended, as the case may be.

 

SECTION 1.05. Exchange Rates. (a) Not later than 1:00 p.m., New York City time,
on each Calculation Date, the Administrative Agent shall (i) determine the
Exchange Rate as of such Calculation Date to be used for calculating the Dollar
Equivalent amounts of each Alternative Currency in which an outstanding
Alternative Currency Letter of Credit or unreimbursed LC Disbursement is
denominated and (ii) give notice thereof to the Borrower. The Exchange Rates so
determined shall become effective on the first Business Day immediately
following the relevant Calculation Date (a “Reset Date”), shall remain effective
until the next succeeding Reset Date and shall for all purposes of this
Agreement (other than converting into dollars under Sections 2.05(d), (e), (h),
(j) and (k) and 2.12(b) the obligations of the Borrower and the Lenders in
respect of LC Disbursements that have not been reimbursed when due) be the
Exchange Rates employed in converting any amounts between the applicable
currencies.

 

(b) Not later than 5:00 p.m., New York City time, on each Reset Date, the
Administrative Agent shall (i) determine the Alternative Currency LC Exposure on
such date (after giving effect to any Alternative Currency Letters of Credit
issued, renewed or terminated or requested to be issued, renewed or terminated
on such date) and (ii) notify the Borrower and each Issuing Bank of the results
of such determination.

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

 

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans of the same Type made by the
Lenders ratably in accordance with their respective Revolving Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Revolving Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith, provided that all Revolving Borrowings made on the
Effective Date shall be made as ABR Borrowings. Each Swingline Loan shall be an
ABR Loan. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign

 

27



--------------------------------------------------------------------------------

branch or Affiliate of such Lender to make such Loan, provided that (i) any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement and (ii) the Borrower
shall not be required to make any greater payment under Section 2.14 or
Section 2.16 to the applicable Lender than such Lender would have been entitled
to receive if such Lender had not exercised such option.

 

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000, provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the aggregate Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $500,000. Borrowings of more than one
Type and Class may be outstanding at the same time, provided that there shall
not at any time be more than a total of 10 Eurodollar Borrowings outstanding.

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Revolving Borrowing, not later than 2:00
p.m., New York City time, one Business Day before the date of the proposed
Borrowing, provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 1:00 p.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) subject to the proviso to the first sentence of Section 2.02(b), whether
such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 

28



--------------------------------------------------------------------------------

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $20,000,000 or (ii) the aggregate
Revolving Exposures exceeding the aggregate Revolving Commitments, provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

 

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
p.m., New York City time, on the day of such proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
maintained with the Swingline Lender (or, in the case of a Swingline Loan made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e), by remittance to the Issuing Bank or, to the extent that the
Lenders have made payments pursuant to Section 2.05(e) to reimburse the Issuing
Bank, to such Lenders and the Issuing Bank as their interests may appear) by
4:00 p.m., New York City time, on the requested date of such Swingline Loan.

 

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:30 p.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Swingline

 

29



--------------------------------------------------------------------------------

Loans. Each Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan
or Swingline Loans. Each Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear, provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period and prior to the date that is five Business Days
prior to the Maturity Date. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which

 

30



--------------------------------------------------------------------------------

such Letter of Credit is to expire (which shall comply with paragraph (c) of
this Section 2.05), the amount of such Letter of Credit, the currency in which
such Letter of Credit is to be denominated (which shall be dollars or, subject
to Section 2.19, an Alternative Currency), the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$100,000,000 and (ii) the aggregate Revolving Exposures shall not exceed the
aggregate Revolving Commitments.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i)(A) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after the date of such renewal or extension) or
(B) such other date mutually agreed upon by an Issuing Bank and the Borrower
(but in no event shall such date be later than as provided in clause (ii) of
this paragraph (c)) and (ii) the date that is five Business Days prior to the
Maturity Date.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent in
dollars, for the account of the Issuing Bank, such Lender’s Applicable
Percentage of (i) each LC Disbursement made by the Issuing Bank in dollars and
(ii) the Dollar Equivalent, using the Exchange Rates on the date such payment is
required, of each LC Disbursement made by the Issuing Bank in an Alternative
Currency and, in each case, not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section 2.05, or of any reimbursement payment
required to be refunded to the Borrower for any reason (or, if such
reimbursement payment was refunded in an Alternative Currency, the Dollar
Equivalent thereof using the Exchange Rates on the date of such refund). Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement, in
dollars

 

31



--------------------------------------------------------------------------------

or (subject to the two immediately succeeding sentences) the applicable
Alternative Currency, not later than 2:00 p.m., New York City time, on the
Business Day immediately following the date on which the Borrower receives
notice of such LC Disbursement, provided that, in the case of any LC
Disbursement made in dollars, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or
Section 2.04 that such payment be financed with an ABR Revolving Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Alternative
Currency would subject the Administrative Agent, the Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in dollars, the Borrower
shall reimburse each LC Disbursement made in such Alternative Currency in
dollars, in an amount equal to the Dollar Equivalent, calculated using the
applicable Exchange Rate on the date such LC Disbursement is made, of such LC
Disbursement. If the Borrower fails to make such payment when due, then (i) if
such payment relates to an Alternative Currency Letter of Credit, automatically
and with no further action required, the Borrower’s obligation to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the Dollar Equivalent, calculated using the Exchange Rates on the date
when such payment was due, of such LC Disbursement and (ii) the Administrative
Agent shall promptly notify the Issuing Bank and each Lender of the applicable
LC Disbursement, the Dollar Equivalent thereof (if such LC Disbursement relates
to an Alternative Currency Letter of Credit), the payment then due from the
Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent in dollars its Applicable Percentage of the payment then
due from the Borrower (determined as provided in clause (i) above, if such
payment relates to an Alternative Currency Letter of Credit), in the same manner
as provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank in dollars the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to such Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, any application for the issuance of a Letter of Credit or this
Agreement, or any term or provision therein, (ii) any

 

32



--------------------------------------------------------------------------------

draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.05, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s obligations hereunder.
None of the Administrative Agent, the Lenders, the Issuing Bank or any of their
respective Related Parties shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank, provided that the foregoing provisions of this paragraph (f) shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by (A) the Issuing
Bank’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof or
(B) the Issuing Bank’s failure to issue a Letter of Credit in accordance with
the terms of this Agreement when requested by the Borrower pursuant to
Section 2.05(b). The parties hereto expressly agree that, in the absence of
gross negligence or wilful misconduct on the part of the Issuing Bank, the
Issuing Bank shall be deemed to have exercised care in each such determination
and each issuance of (or failure to issue) a Letter of Credit. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.

 

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder, provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement in
accordance with paragraph (e) of this Section 2.05.

 

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full

 

33



--------------------------------------------------------------------------------

on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans, provided that if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section 2.05, then Section 2.12(c) shall apply; provided further
that, in the case of any LC Disbursement made under an Alternative Currency
Letter of Credit, the amount of interest due with respect thereto shall (i) in
the case of any LC Disbursement that is reimbursed on or before the Business Day
immediately succeeding such LC Disbursement, (A) be payable in the applicable
Alternative Currency and (B) bear interest at a rate equal to the rate
reasonably determined by the applicable Issuing Bank to be the cost to such
Issuing Bank of funding such LC Disbursement plus the Applicable Margin
applicable to Eurodollar Loans at such time and (ii) in the case of any LC
Disbursement that is reimbursed after the Business Day immediately succeeding
such LC Disbursement, (A) be payable in dollars, (B) accrue on the Dollar
Equivalent, calculated using the Exchange Rates on the date such LC Disbursement
was made, of such LC Disbursement and (C) bear interest at the rate per annum
then applicable to ABR Revolving Loans, subject to Section 2.12(c). Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section 2.05 to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

 

(i) Replacement of the Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in dollars and in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon, provided
that (i) the portions of such amount attributable to undrawn Alternative
Currency Letters of Credit or LC Disbursements in an Alternative Currency that
the Borrower is not late in reimbursing shall be deposited in the

 

34



--------------------------------------------------------------------------------

applicable Alternative Currencies in the actual amounts of such undrawn Letters
of Credit and LC Disbursements and (ii) upon the occurrence of any Event of
Default with respect to the Borrower described in clause (h) or (i) of
Section 7.01 the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and payable
in dollars, without demand or other notice of any kind. For the purposes of this
paragraph, the Alternative Currency LC Exposure shall be calculated using the
Exchange Rates on the date that notice demanding cash collateralization is
delivered to the Borrower. The Borrower also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.10(b).
Each such deposit pursuant to this paragraph or pursuant to Section 2.10(b)
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of
the Borrower under this Agreement. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived. If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.10(b), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower as and to the extent
that, after giving effect to such return, the Borrower would remain in
compliance with Section 2.10(b) and no Event of Default shall have occurred and
be continuing.

 

(k) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 7.01, all amounts (i) that the Borrower is at
the time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Alternative
Currency Letter of Credit (other than amounts in respect of which the Borrower
has deposited cash collateral pursuant to Section 2.05(j), if such cash
collateral was deposited in the applicable Alternative Currency to the extent so
deposited or applied), (ii) that the Lenders are at the time or thereafter
become required to pay to the Administrative Agent and the Administrative Agent
is at the time or thereafter becomes required to distribute to the Issuing Bank
pursuant to paragraph (e) of this Section 2.05 in respect of unreimbursed LC
Disbursements made under any Alternative Currency Letter of Credit and (iii) of
each Lender’s participation in any Alternative Currency Letter of Credit under
which an LC Disbursement has been made shall, automatically and with no further
action required, be converted into the Dollar Equivalent, calculated using the
Exchange Rates on such date (or in the case of any LC Disbursement made after
such date, on the date such LC Disbursement is made), of such amounts. On and
after such conversion, all amounts

 

35



--------------------------------------------------------------------------------

accruing and owed to the Administrative Agent, the Issuing Bank or any Lender in
respect of the obligations described in this paragraph shall accrue and be
payable in dollars at the rates otherwise applicable hereunder.

 

(l) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement, provided that the
total number of Lenders so designated at any time shall not exceed five. Any
Lender designated as an Issuing Bank pursuant to this paragraph (l) shall be
deemed to be an “Issuing Bank” for the purposes of this Agreement (in addition
to being a Lender) with respect to Letters of Credit issued by such Lender.

 

(m) Reporting. Each Issuing Bank will report in writing to the Administrative
Agent (i) on the first Business Day of each week, the aggregate face amount of
Letters of Credit issued by it and outstanding as of the last Business Day of
the preceding week, (ii) on or prior to each Business Day on which an Issuing
Bank expects to issue, amend, renew or extend any Letter of Credit, the date of
such issuance or amendment and the aggregate face amount of Letters of Credit to
be issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment, renewal or extension (and such Issuing Bank
shall advise the Administrative Agent on such Business Day whether such
issuance, amendment, renewal or extension occurred and whether the amount
thereof changed), (iii) on each Business Day on which an Issuing Bank makes any
LC Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement and (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and amount of such LC Disbursement.

 

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders, provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request,
provided that ABR Revolving Loans and Swingline Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank or, to the extent that
Lenders have made payments pursuant to Section 2.05(e) to reimburse the Issuing
Bank, then to such Lenders and the Issuing Bank as their interests may appear.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on

 

36



--------------------------------------------------------------------------------

such date in accordance with paragraph (a) of this Section 2.06 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

(c) Nothing in this Section 2.06 shall be deemed to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by any such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its Commitments
hereunder).

 

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request or designated by
Section 2.03 and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request or designated by
Section 2.03. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.07. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section 2.07 shall not apply to Swingline Borrowings, which may
not be converted or continued.

 

(b) To make an election pursuant to this Section 2.07, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the

 

37



--------------------------------------------------------------------------------

information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Revolving Borrowing. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Revolving Borrowing at the end
of the Interest Period applicable thereto.

 

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

(b) The Borrower may, without premium or penalty, at any time terminate, or from
time to time reduce, the Commitments of any Class, provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 and (ii) the
Borrower shall not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the aggregate Revolving Exposures would exceed the aggregate
Revolving Commitments.

 

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section 2.08 at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each

 

38



--------------------------------------------------------------------------------

notice delivered by the Borrower pursuant to this Section 2.08 shall be
irrevocable, provided that a notice of termination of the Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments of any Class shall be permanent. Each reduction of the
Revolving Commitments shall be made ratably among the Lenders in accordance with
their respective Revolving Commitments.

 

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Maturity Date and (ii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least five Business Days after such Swingline Loan is
made, provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans that were outstanding on the date such
Borrowing was requested.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof, which
accounts the Administrative Agent will make available to the Borrower upon its
reasonable request.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.09 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein, provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans and pay interest thereon in accordance with the terms of this
Agreement.

 

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Borrower and the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in

 

39



--------------------------------------------------------------------------------

such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

SECTION 2.10. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (but subject to Section 2.15), subject to the requirements of
this Section 2.10.

 

(b) In the event and on each occasion that the aggregate Revolving Exposures
exceed the aggregate Revolving Commitments, the Borrower shall prepay Revolving
Borrowings or Swingline Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)) in an aggregate amount equal to such excess.

 

(c) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(d) of this Section 2.10.

 

(d) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Revolving Borrowing, not later than 2:00 p.m., New York City time, one
Business Day before the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 2:00 p.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid, provided that, if a notice of optional prepayment of any Loans is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.08, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.08.
Promptly following receipt of any such notice (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a portion of any
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12.

 

SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Margin on the average daily unused amount of the Revolving Commitment
of such Lender during the period from and including the Effective Date to but
excluding the date on which such Revolving Commitment terminates. Accrued
commitment fees shall be payable in arrears on the third Business Day following
the last

 

40



--------------------------------------------------------------------------------

day of March, June, September and December of each year and on the date on which
the Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees, a Revolving Commitment of a Lender shall be deemed to be used
to the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

 

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Margin used to determine
the interest rate applicable to Eurodollar Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue
at the rate or rates per annum separately agreed upon between the Borrower and
the Issuing Bank on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date, provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing the average daily amount of the LC Exposure for any period under
this Section 2.11(b), the average daily amount of the Alternative Currency LC
Exposure for such period shall be calculated by multiplying (x) the average
daily balance of each Alternative Currency Letter of Credit (expressed in the
currency in which such Alternative Currency Letter of Credit is denominated) by
(y) the Exchange Rate for each such Alternative Currency in effect on the last
Business Day of such period or by such other reasonable method that the
Administrative Agent deems appropriate.

 

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

41



--------------------------------------------------------------------------------

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds in dollars, to the Administrative Agent (or to the Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.

 

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Margin.

 

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

 

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, to the fullest
extent permitted by applicable law, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2.00% plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section 2.12 or
(ii) in the case of any other amount, 2.00% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section 2.12.

 

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii) in the case of Revolving Loans,
upon termination of the Revolving Commitments, provided that (A) interest
accrued pursuant to paragraph (d) of this Section 2.12 shall be payable on
demand, (B) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (C) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent in accordance with the
terms hereof, and such determination shall be prima facie evidence thereof.

 

42



--------------------------------------------------------------------------------

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be prima
facie evidence thereof) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (it being understood
that the Administrative Agent will use commercially reasonable efforts to give
such notice as soon as practicable after such circumstances no longer exist),
(i) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective and (ii) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Revolving
Borrowing.

 

SECTION 2.14. Increased Costs. (a) If any Change in Law (except with respect to
Taxes, which shall be governed by Section 2.16) shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b) If any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on any Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level

 

43



--------------------------------------------------------------------------------

below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.14, and setting forth in reasonable detail the basis on which such
amount or amounts were calculated and stating that such calculation has been
made in a manner consistent with the treatment given by such Lender or Issuing
Bank to similar businesses in similar circumstances, shall be delivered to the
Borrower and shall be prima facie evidence thereof. The Borrower shall pay such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 15 days after receipt thereof.

 

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section 2.14 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; and provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(d) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss (other
than lost profits), cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount reasonably determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period

 

44



--------------------------------------------------------------------------------

therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate that such Lender would bid were it to bid, at the commencement
of such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.15, and setting forth in reasonable detail the basis on which such
amount or amounts were calculated, shall be delivered to the Borrower and shall
be prima facie evidence thereof. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 15 days after receipt thereof.

 

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower under any Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.16) the Administrative Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower under any Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.16) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or the Issuing Bank, shall be conclusive absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

45



--------------------------------------------------------------------------------

(e) Any Foreign Lender (or Participant) that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or under any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent) (or, in the case of a Participant, to
the Foreign Lender from which the related participation was purchased), at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate, provided that, with respect to such documentation provided to the
Borrower, such Foreign Lender (or Participant) has received written notice from
the Borrower advising it of the availability of such exemption or reduction and
supplying all applicable documentation. In addition, each Foreign Lender (or
Participant) shall deliver substitute forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Foreign Lender (or
Participant), provided that, with respect to such documentation provided to the
Borrower, such Foreign Lender (or Participant) has received written notice from
the Borrower advising it of such obsolescence and supplying such substitute
forms.

 

(f) If the Administrative Agent or a Lender or the Issuing Bank determines, in
its sole discretion, that it has received a refund of any Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section 2.16, which the Administrative
Agent or such Lender or the Issuing Bank is able to identify as such, it shall
pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.16 with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent or such Lender or
the Issuing Bank and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that the Borrower, upon the request of the Administrative Agent or such Lender
or the Issuing Bank, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender or the Issuing Bank in the
event the Administrative Agent or such Lender or the Issuing Bank is required to
repay such refund to such Governmental Authority. Nothing contained in this
Section 2.16(f) shall require the Administrative Agent or any Lender or the
Issuing Bank to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrower or any other
Person.

 

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
Section 2.15 or Section 2.16, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 p.m., New York City time), on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been

 

46



--------------------------------------------------------------------------------

received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Section 2.14, Section 2.15, Section 2.16
and Section 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to any other Loan Documents shall be made to the Persons
specified therein. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment under any Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. Except as provided in Section 2.05(e), all payments under each Loan
Document shall be made in dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans, provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation

 

47



--------------------------------------------------------------------------------

pursuant to the foregoing arrangements may exercise against the Borrower rights
of set-off and counterclaim with respect to such participation as fully as if
such Lender were a direct creditor of the Borrower in the amount of such
participation.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), Section 2.05(d), Section 2.05(e), Section 2.06(b),
Section 2.17(d) or Section 9.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) the Borrower

 

48



--------------------------------------------------------------------------------

shall have received the prior written consent of the Administrative Agent, the
Swingline Lender and each Issuing Bank (which consent (x) shall not be
unreasonably withheld or delayed and (y) in the case of any consent required by
any Issuing Bank, shall be deemed to have been given in the event that such
Issuing Bank fails to respond in writing to a request for written consent within
two Business Days of receipt thereof), (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a material reduction in such compensation or payments.
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Nothing in this Section 2.18 shall be deemed to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by any such Lender in its obligations to fund Loans hereunder.

 

SECTION 2.19. Change in Law. Notwithstanding any other provision of this
Agreement, if, after the date hereof, (i) any Change in Law shall make it
unlawful for any Issuing Bank to issue Letters of Credit denominated in an
Alternative Currency, or (ii) there shall have occurred any change in national
or international financial, political or economic conditions (including the
imposition of or any change in exchange controls) or currency exchange rates
that would make it impracticable for any Issuing Bank to issue Letters of Credit
denominated in such Alternative Currency for the account of the Borrower, then
by prompt written notice thereof to the Borrower and to the Administrative Agent
(which notice shall be withdrawn whenever such circumstances no longer exist),
such Issuing Bank may declare that Letters of Credit will not thereafter be
issued by it in the affected Alternative Currency or Alternative Currencies,
whereupon the affected Alternative Currency or Alternative Currencies shall be
deemed (for the duration of such declaration) not to constitute an Alternative
Currency for purposes of the issuance of Letters of Credit by such Issuing Bank.

 

SECTION 2.20. Revolving Commitment Increases. (a) At any time and from time to
time during the Availability Period, subject to the terms and conditions set
forth herein, the Borrower may, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request to increase the aggregate amount of the Revolving Commitments (each such
increase, a “Revolving Commitment Increase”), provided that at the time of each
such request and upon the effectiveness of each Revolving Increase Amendment,
(A) no Default has occurred and is continuing or shall result therefrom and
(B) the Borrower shall have delivered a certificate of a Financial Officer to
the effect set forth in clause (A) above. Notwithstanding anything to contrary
herein, the aggregate principal amount of the Revolving Commitment Increases
shall not exceed $50,000,000. Each Revolving Commitment Increase shall be in an
integral multiple of $1,000,000 and be in an aggregate principal amount that is
not less than $10,000,000, provided that such amount

 

49



--------------------------------------------------------------------------------

may be less than $10,000,000 if such amount represents all the remaining
availability under the maximum aggregate principal amount of Revolving
Commitment Increases set forth above.

 

(b) Each notice from the Borrower pursuant to this Section 2.20 shall set forth
the requested amount of the relevant Revolving Commitment Increase. Any
additional bank, financial institution, existing Lender or other Person that
elects to provide a portion of any Revolving Commitment Increase shall be
reasonably satisfactory to the Borrower, the Administrative Agent, the Swingline
Lender and the Issuing Bank (any such bank, financial institution, existing
Lender or other Person being called an “Additional Lender”) and, if not already
a Lender, shall become a Lender under this Agreement pursuant to a Revolving
Increase Amendment. Each Revolving Commitment Increase shall be effected by an
amendment (a “Revolving Increase Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by Intermediate Holdings, the
Borrower, such Additional Lender and the Administrative Agent. No Lender shall
be obligated to provide any Revolving Commitment Increase, unless it so agrees.
Commitments in respect of any Revolving Commitment Increase shall become
Revolving Commitments (or in the case of any Revolving Commitment Increase to be
provided by an existing Lender, an increase in such Lender’s Revolving
Commitment) under this Agreement. A Revolving Increase Amendment may, without
the consent of any other Lenders, effect such amendments to any Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. The effectiveness of any
Revolving Increase Amendment shall, unless otherwise agreed to by the
Administrative Agent and the Additional Lenders, be subject to the satisfaction
on the date thereof (each, a “Revolving Increase Closing Date”) of each of the
conditions set forth in Section 4.02 (it being understood that all references to
“the date of such Borrowing” in Section 4.02 shall be deemed to refer to the
Revolving Increase Closing Date). The proceeds of any Loans made pursuant to
Revolving Commitment Increases will be used only for working capital and other
general corporate purposes.

 

(c) Upon each Revolving Commitment Increase pursuant to this Section 2.20,
(i) each Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Additional Lender, and
each Additional Lender will automatically and without further act be deemed to
have assumed, a portion of such Lender’s participations hereunder in outstanding
Letters of Credit and Swingline Loans such that, after giving effect to such
Revolving Commitment Increase and each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (A) participations
hereunder in Letters of Credit and (B) participations hereunder in Swingline
Loans held by each Lender (including each Additional Lender) will equal such
Lender’s Applicable Percentage and (ii) if, on the date of such Revolving
Commitment Increase, there are any Revolving Loans outstanding, such Revolving
Loans shall be prepaid from the proceeds of additional Revolving Loans made
hereunder (reflecting such Revolving Commitment Increase), which prepayment
shall be accompanied by accrued interest on the Revolving Loans being prepaid
and any costs incurred by any Lender in accordance with Section 2.15. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro

 

50



--------------------------------------------------------------------------------

rata payment requirements contained elsewhere in this Agreement shall not apply
to the transactions effected pursuant to the immediately preceding sentence.

 

ARTICLE III

 

Representations and Warranties

 

Each of Intermediate Holdings and the Borrower represents and warrants to the
Lenders with respect to itself and its subsidiaries that:

 

SECTION 3.01. Organization; Powers. Each of Intermediate Holdings, the Borrower
and the Subsidiaries is duly incorporated or organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

 

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by Intermediate Holdings and the Borrower are within their respective powers and
have been duly authorized by all necessary action. This Agreement has been duly
executed and delivered by each of Intermediate Holdings and the Borrower and
constitutes, and each other Loan Document to which Intermediate Holdings or the
Borrower is to be a party, when executed and delivered by Intermediate Holdings
or the Borrower, as applicable, will constitute, a legal, valid and binding
obligation of Intermediate Holdings or the Borrower (as the case may be),
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity and an
implied covenant of good faith and fair dealing, regardless of whether
considered in a proceeding in equity or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by or before, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and, except where the failure
to obtain such consent or approval or to make such registration or filing,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (b) will not violate any applicable law, regulation or
any order of any Governmental Authority in any material respect or the
memorandum and articles of association, charter, by-laws or other organizational
documents of Intermediate Holdings, the Borrower or any Subsidiary, (c) will not
violate or result in a default under any indenture, material agreement or other
material instrument binding upon Intermediate Holdings, the Borrower or any
Subsidiary or any of their respective assets, or give rise to a right thereunder
to require any payment to be made by Intermediate Holdings, the Borrower or any
Subsidiary, except for violations or payments that, individually and in the
aggregate,

 

51



--------------------------------------------------------------------------------

could not reasonably be expected to have a Material Adverse Effect, and (d) will
not result in the creation or imposition of any Lien on any asset of
Intermediate Holdings, the Borrower or any Subsidiary.

 

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) Intermediate
Holdings has heretofore furnished to the Lenders the audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows of Intermediate Holdings as of and for the fiscal years ended July 2,
2004, and July 1, 2005, in each case, setting forth in comparative form the
figures for the previous fiscal year and reported on by Ernst & Young LLP,
independent auditors, to the effect that such financial statements present
fairly, in all material respects, the consolidated financial condition and
results of operations and cash flows of Intermediate Holdings, the Borrower and
the Subsidiaries on a consolidated basis as of such dates and for such periods
in accordance with GAAP consistently applied.

 

(b) Intermediate Holdings has heretofore furnished to the Lenders the unaudited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of Intermediate Holdings as of the end of and for the
fiscal quarter ended September 30, 2005 (and the comparable period for the prior
fiscal year), in each case certified by a Financial Officer of Intermediate
Holdings. Such financial statements present fairly in all material respects the
consolidated financial condition and results of operations and cash flows of
Intermediate Holdings, the Borrower and the Subsidiaries on a consolidated basis
as of such dates and for such periods in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes.

 

(c) Except as disclosed in the financial statements referred to in paragraphs
(a) and (b) above or the notes thereto or in the Information Memorandum and
except for the Disclosed Matters, after giving effect to the Transactions, none
of Intermediate Holdings, the Borrower or the Subsidiaries has, as of the
Effective Date, any material contingent liabilities, unusual long-term
commitments or unrealized losses.

 

(d) Since July 1, 2005, there has been no material adverse change in the
business, financial condition or results of operations of Intermediate Holdings,
the Borrower and the Subsidiaries, taken as a whole.

 

SECTION 3.05. Properties. (a) Each of Intermediate Holdings, the Borrower and
the Subsidiaries has good title to, or valid leasehold interests in, all its
real and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes
and subject to Permitted Encumbrances.

 

(b) Each of Intermediate Holdings, the Borrower and the Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by
Intermediate Holdings, the Borrower and the Subsidiaries does not infringe upon
the rights of any

 

52



--------------------------------------------------------------------------------

other Person, except for any such infringements that, individually and in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.06. Litigation and Environmental Matters. (a) Except for the Disclosed
Matters, there are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of Intermediate
Holdings or the Borrower, threatened against or affecting Intermediate Holdings,
the Borrower or any Subsidiary (i) that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii)(A) that involve any of the Loan Documents or the Transactions, (B) that are
not frivolous and (C) if adversely determined, would reasonably be expected to
be adverse to the interests of the Lenders.

 

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually and in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, none of Intermediate Holdings,
the Borrower or any Subsidiary (i) has failed to comply with any applicable
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any applicable Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 3.07. Compliance with Laws and Agreements. Each of Intermediate
Holdings, the Borrower and the Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually and in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

 

SECTION 3.08. Investment and Holding Company Status. None of Intermediate
Holdings, the Borrower or any Subsidiary is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940
or (b) a “holding company” as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935.

 

SECTION 3.09. Taxes. Each of Intermediate Holdings, the Borrower and the
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) any Taxes that are being contested in good
faith by appropriate proceedings and for which Intermediate Holdings, the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under all underfunded Plans (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of all such underfunded Plans by an
amount that would reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.11. Disclosure. The Information Memorandum and the other reports,
financial statements, certificates or other written information furnished by or
on behalf of Intermediate Holdings or the Borrower to the Administrative Agent
or any Lender in connection with the negotiation of this Agreement or any other
Loan Document or delivered hereunder or thereunder (as modified or supplemented
by other information so furnished), taken as a whole, do not contain any
material misstatement of fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading, provided that, (a) with respect to
projected financial information, Intermediate Holdings and the Borrower
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time and (b) with respect to
information regarding the hard disc drive market and other industry data,
Intermediate Holdings and the Borrower represent only that such information was
prepared by third-party industry research firms, and although Intermediate
Holdings and the Borrower believe such information is reliable, Intermediate
Holdings and the Borrower cannot guarantee the accuracy and completeness of such
information and have not independently verified such information.

 

SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of Intermediate Holdings, the Borrower and each Subsidiary
in, each Subsidiary as of the Effective Date.

 

SECTION 3.13. Insurance. As of the Effective Date, all premiums in respect of
all material insurance maintained by or on behalf of Intermediate Holdings, the
Borrower and the Subsidiaries that are required to have been paid have been
paid. Intermediate Holdings and the Borrower believe that the insurance
maintained by or on behalf of Intermediate Holdings, the Borrower and the
Subsidiaries is adequate in all material respects.

 

SECTION 3.14. Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against Intermediate Holdings, the Borrower or any
Subsidiary pending or, to the knowledge of Intermediate Holdings or the
Borrower, threatened that would reasonably be expected to have a Material
Adverse Effect. Except as could not be reasonably expected to result in a
Material Adverse Effect, (a) the hours worked by and payments made to employees
of Intermediate Holdings, the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters, (b) all payments

 

54



--------------------------------------------------------------------------------

due from Intermediate Holdings, the Borrower or any Subsidiary, or for which any
claim may be made against Intermediate Holdings, the Borrower or any Subsidiary,
on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of Intermediate
Holdings, the Borrower or such Subsidiary and (c) the consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Intermediate Holdings, the Borrower or any Subsidiary is bound.

 

SECTION 3.15. Senior Indebtedness. The obligations of Intermediate Holdings and
the Borrower under the Loan Documents constitute “Senior Indebtedness” under and
as defined in the Senior Note Documents.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

 

(b) The Guarantee Agreement shall have been duly executed by Intermediate
Holdings and delivered to the Administrative Agent.

 

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of each of (i)(A) Simpson Thacher & Bartlett, United States counsel for
the Borrower, substantially in the form of Exhibit B-1(A) and (B) William L.
Hudson, General Counsel of Intermediate Holdings, substantially in the form of
Exhibit B-1(B), and (ii) Maples and Calder, Cayman Islands counsel for the
Borrower, substantially in the form of Exhibit B-2. Each of Intermediate
Holdings and the Borrower hereby requests such counsel to deliver such opinions.

 

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization or incorporation, existence and good standing of Intermediate
Holdings and the Borrower, the authorization of the Transactions and any other
legal matters relating to Intermediate Holdings or the Borrower, the

 

55



--------------------------------------------------------------------------------

Loan Documents or the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

 

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

 

(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel) required to be
reimbursed or paid by Intermediate Holdings or the Borrower under any Loan
Document.

 

(g) All amounts outstanding under the Existing Credit Agreement shall have been
repaid in full and the Administrative Agent shall have received reasonably
satisfactory documentation evidencing the termination of the Existing Credit
Agreement and each agreement related thereto, the release of all Liens granted
thereunder and the discharge of all obligations thereunder.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 5:00 p.m., New York City time, on December 30, 2005 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

 

(a) The representations and warranties of Intermediate Holdings and the Borrower
set forth in the Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date).

 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by
Intermediate

 

56



--------------------------------------------------------------------------------

Holdings and the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section 4.02. For purposes of the foregoing, the
term “Borrowing” shall not include the continuation or conversion of Loans in
which the aggregate amount of such Loans is not being increased.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of Intermediate Holdings and the
Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. Intermediate Holdings
will furnish to the Administrative Agent:

 

(a) within 90 days after the end of each fiscal year of Intermediate Holdings,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit or any other material qualification or exception) to the effect that such
consolidated financial statements present fairly in all material respects the
consolidated financial condition and results of operations of Intermediate
Holdings, the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Intermediate Holdings, its unaudited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then-elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the consolidated
financial condition and results of operations of Intermediate Holdings, the
Borrower and the Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer of the Person delivering
such financial statements (i) certifying as to whether a Default has

 

57



--------------------------------------------------------------------------------

occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.11 and
Section 6.12, (iii) stating whether any material change in GAAP or in the
application thereof has occurred since the date of Intermediate Holdings’s
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (iv) identifying any Material Acquisitions
that have been consummated by the Borrower or any Subsidiary since the end of
the previous fiscal quarter, including the date on which each such Material
Acquisition was consummated and the consideration therefor;

 

(d) concurrently with any delivery of financial statements under paragraph
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Intermediate
Holdings, the Borrower or any Subsidiary with the SEC or with any national
securities exchange not otherwise required to be delivered to the Administrative
Agent pursuant hereto; and

 

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Intermediate
Holdings, the Borrower or any Subsidiary, or compliance with the terms of any
Loan Document, as the Administrative Agent or any Lender, through the
Administrative Agent, may reasonably request (including information required by
the USA Patriot Act).

 

Documents required to be delivered pursuant to Section 5.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents
or provides a link thereto on the Borrower’s website on the internet at
http://www.seagate.com or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent), provided that (A) upon written request by the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (B) the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Each Lender shall be solely responsible

 

58



--------------------------------------------------------------------------------

for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents.

 

SECTION 5.02. Notices of Material Events. Intermediate Holdings and the Borrower
will furnish, promptly upon Intermediate Holdings’s or the Borrower’s obtaining
knowledge thereof, to the Administrative Agent written notice of the following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Intermediate
Holdings, the Borrower or any Affiliate thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
material liability of Intermediate Holdings, the Borrower and the Subsidiaries,
taken as a whole;

 

(d) the occurrence of any change to the rating of any Indebtedness of the
Borrower by S&P, Moody’s or, after an election by the Borrower pursuant to the
last paragraph of the definition of the term Applicable Margin, Fitch; and

 

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of Intermediate
Holdings or the Borrower, as applicable, setting forth the details of the event
or development requiring such notice and any action taken or proposed to be
taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. Each of Intermediate Holdings and
the Borrower will, and will cause each of its subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
(a) its legal existence and (b) the rights, contracts, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names used in
the conduct of the business of Intermediate Holdings, the Borrower and the
Subsidiaries, except, in the case of clause (b) of this Section 5.04, to the
extent that the failure to take any such action could not reasonably be expected
to have a Material Adverse Effect, provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 or any sale of assets permitted under Section 6.05.

 

SECTION 5.04. Payment of Obligations. Each of Intermediate Holdings and the
Borrower will, and will cause each of its subsidiaries to, pay its Material
Indebtedness and material Tax liabilities, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) Intermediate
Holdings, the Borrower or the applicable Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance

 

59



--------------------------------------------------------------------------------

with GAAP, (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.05. Maintenance of Properties. Each of Intermediate Holdings and the
Borrower will, and will cause each of its subsidiaries to, keep and maintain all
material property necessary to the conduct of the business of Intermediate
Holdings, the Borrower and the Subsidiaries, taken as a whole, in good working
order and condition, ordinary wear and tear excepted.

 

SECTION 5.06. Insurance. Each of Intermediate Holdings and the Borrower will,
and will cause each of its subsidiaries to, maintain, with financially sound and
reputable insurance companies insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations. The Borrower will furnish to the Administrative
Agent, upon request, information in reasonable detail as to the insurance so
maintained.

 

SECTION 5.07. Books and Records; Inspection Rights. Each of Intermediate
Holdings and the Borrower will, and will cause each of its subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all material dealings and transactions in relation to its business and
activities. Each of Intermediate Holdings and the Borrower will, and will cause
each of its subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and at such reasonable
intervals as may be reasonably requested, provided that any such visit or
inspection by a Lender other than the Administrative Agent shall be coordinated
by (and any request for such a visit or inspection shall be presented through)
the Administrative Agent.

 

SECTION 5.08. Compliance with Laws. Each of Intermediate Holdings and the
Borrower will, and will cause each of its subsidiaries to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.09. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for working capital and other general corporate purposes. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Letters of Credit will be issued only to
support obligations of the Borrower or any Subsidiary incurred in the ordinary
course of business.

 

60



--------------------------------------------------------------------------------

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been terminated and all LC Disbursements
shall have been reimbursed, each of Intermediate Holdings and the Borrower
covenants and agrees with the Lenders that:

 

SECTION 6.01. Indebtedness. (a) Each of Intermediate Holdings and the Borrower
will not, and will not permit any of its subsidiaries to, create, incur, assume
or permit to exist any Indebtedness, except:

 

(i) Indebtedness created under the Loan Documents;

 

(ii) the Senior Notes and extensions, renewals, refinancings and replacements of
the Senior Notes that do not increase the outstanding principal amount thereof
or result in an earlier maturity date or decreased weighted average life thereof
and that do not contain covenants that are more restrictive from the Borrower’s
perspective than the covenants contained in the Senior Notes;

 

(iii) Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof or result in an
earlier maturity date or decreased weighted average life thereof;

 

(iv) Indebtedness (x) of Intermediate Holdings to the Borrower or any
Subsidiary, (y) of the Borrower to Intermediate Holdings or any Subsidiary and
(z) of any Subsidiary (other than any SPE Subsidiary) to Intermediate Holdings,
the Borrower or any other Subsidiary;

 

(v) Guarantees (x) by Intermediate Holdings or the Borrower of Indebtedness or
Permitted Obligations of any Subsidiary, (y) by the Borrower of Indebtedness or
Permitted Obligations of Intermediate Holdings and (z) by any Subsidiary of
Indebtedness or Permitted Obligations of Intermediate Holdings or the Borrower
(other than any Indebtedness of Intermediate Holdings and the Borrower permitted
by clause (a)(ii) or (a)(ix) of this Section) or any other Subsidiary, provided
that such Indebtedness or Permitted Obligations is otherwise permitted
hereunder;

 

(vi) Indebtedness of Intermediate Holdings, the Borrower or any Subsidiary in
respect of workers’ compensation claims, self-insurance obligations, performance
bonds, surety, appeal or similar bonds and completion guarantees provided by the
Borrower and the Subsidiaries in the ordinary course of their business, provided
that upon the incurrence of Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation claims, such obligations are
reimbursed within 30 days following such incurrence;

 

61



--------------------------------------------------------------------------------

(vii) Indebtedness of Intermediate Holdings, the Borrower or any Subsidiary
representing deferred compensation to employees of Intermediate Holdings, the
Borrower or any Subsidiary incurred in the ordinary course of business of
Intermediate Holdings, the Borrower or the applicable Subsidiary, consistent
with the historical practices of Intermediate Holdings, the Borrower or such
Subsidiary;

 

(viii) drawings under Overdraft Facilities, provided that any drawing that is
not repaid in full on the Business Day following the day that such drawing was
made shall not be permitted by this clause (viii);

 

(ix) other Indebtedness, provided that (A) at the time of any incurrence of
Indebtedness pursuant to this clause (ix), after giving effect to such
incurrence, the aggregate principal amount of all Indebtedness outstanding
pursuant to this clause (ix) shall not exceed an amount that is equal to 20% of
Consolidated Total Assets as of the end of the most recently completed fiscal
year of Intermediate Holdings and (B) the aggregate principal amount of
Indebtedness incurred by the Subsidiaries pursuant to this clause (ix) shall not
exceed $250,000,0000 at any time outstanding; and

 

(x) any Permitted Receivables Financing.

 

(b) Each of Intermediate Holdings and the Borrower will not, and will not permit
any of its subsidiaries to, issue any preferred Equity Interests, except that
Intermediate Holdings may issue preferred shares or other preferred Equity
Interests that do not require mandatory cash dividends or redemptions and do not
provide for any right on the part of the holder to require redemption,
repurchase or repayment thereof, in each case prior to the date that is 91 days
after November 22, 2008.

 

SECTION 6.02. Liens. Each of Intermediate Holdings and the Borrower will not,
and will not permit any of its subsidiaries to, create, incur, assume or permit
to exist any Lien on any property or asset now owned or hereafter acquired by
it, or assign or sell any income or revenues (including accounts receivable) or
rights in respect thereof, except:

 

(a) Permitted Encumbrances;

 

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02, provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations that it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

 

(c) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights;

 

62



--------------------------------------------------------------------------------

(d) Liens in favor of a landlord on leasehold improvements in leased premises;

 

(e) Liens arising from Permitted Investments described in clause (d) of the
definition of the term Permitted Investments;

 

(f) Liens arising under any Permitted Receivables Financing;

 

(g) other Liens securing Indebtedness, provided that the aggregate principal
amount of Indebtedness secured pursuant to this clause (g) shall not exceed
(i) during any Non-Investment Grade Period, $150,000,000, and (ii) during any
Investment Grade Period, $250,000,000, in each case at any time outstanding; and

 

(h) during any Non-Investment Grade Period, Liens incurred during any prior
Investment Grade Period pursuant to clause (g)(ii) of this Section 6.02 and
outstanding at the end of the immediately preceding Investment Grade Period,
provided that such Liens could not be classified as Liens created, incurred,
assumed or permitted pursuant to clauses (a) through (f) or clause (g)(A) of
this Section 6.02.

 

SECTION 6.03. Fundamental Changes. (a) Neither Intermediate Holdings nor the
Borrower will merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with Intermediate Holdings or the
Borrower, or liquidate or dissolve, nor will Intermediate Holdings or the
Borrower sell, transfer, lease or otherwise dispose of (in one transaction or in
a series of transactions) all or substantially all the assets of the Borrower
and the Subsidiaries, taken as a whole (whether directly or through the sale,
transfer, lease or other disposition of the assets of one or more Subsidiaries),
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, any Person may merge with
Intermediate Holdings or the Borrower in a transaction in which the surviving
entity is a Person organized or existing under the laws of the United States of
America, any State thereof, the District of Columbia or the Cayman Islands and,
if such surviving entity is not Intermediate Holdings or the Borrower, as the
case may be, such Person expressly assumes, in writing, all the obligations of
Intermediate Holdings or the Borrower, as the case may be, under the Loan
Documents, provided that any such merger involving a Person that is not a
wholly-owned Subsidiary of the Borrower immediately prior to such merger shall
not be permitted unless also permitted by Sections 6.04 and 6.08.

 

(b) Each of Intermediate Holdings and the Borrower will not, and will not permit
any of its subsidiaries to, engage to any material extent in any business other
than (i) businesses of the type conducted by Intermediate Holdings, the Borrower
and the Subsidiaries on the date of execution of this Agreement and businesses
reasonably related, ancillary or complementary thereto and (ii) in the case of
the SPE Subsidiaries, Permitted Receivables Financings.

 

63



--------------------------------------------------------------------------------

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. Each of
Intermediate Holdings and the Borrower will not, and will not permit any of its
subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly-owned Subsidiary of the Borrower prior to
such merger) any Equity Interests in or evidences of Indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (any of the foregoing, an “Investment”), except:

 

(a) Permitted Investments;

 

(b) investments existing on the date hereof and set forth on Schedule 6.04;

 

(c) investments by Intermediate Holdings, the Borrower and the Subsidiaries in
Equity Interests in each other (other than in any SPE Subsidiary);

 

(d) loans or advances (x) made by Intermediate Holdings to the Borrower or any
Subsidiary (other than any SPE Subsidiary), (y) made by the Borrower to any
Subsidiary (other than any SPE Subsidiary) and (z) made by any Subsidiary to
Intermediate Holdings, the Borrower or any other Subsidiary (other than any SPE
Subsidiary);

 

(e) Guarantees constituting Indebtedness permitted by Section 6.01 and
Guarantees of Permitted Obligations permitted by Section 6.01;

 

(f) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

(g) any investments in or loans to any other Person received as non-cash
consideration for sales, transfers, leases and other dispositions permitted by
Section 6.05;

 

(h) Guarantees by Intermediate Holdings, the Borrower and the Subsidiaries of
leases other than Capital Lease Obligations entered into by any Subsidiary as
lessee;

 

(i) extensions of credit in the nature of accounts receivable or notes
receivable in the ordinary course of business;

 

(j) investments in payroll, travel and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as expenses
for accounting purposes and that are made in the ordinary course of business;

 

(k) investments in or acquisitions of stock, obligations or securities received
in settlement of debts created in the ordinary course of business and

 

64



--------------------------------------------------------------------------------

owing to Intermediate Holdings, the Borrower or any Subsidiary or in
satisfaction of judgments;

 

(l) investments in the form of Swap Agreements permitted under Section 6.06;

 

(m) investments, loans, advances, guarantees and acquisitions resulting from a
foreclosure by Intermediate Holdings, the Borrower or any Subsidiary with
respect to any secured investment or other transfer of title with respect to any
secured investment in default;

 

(n) investments, loans, advances, guarantees and acquisitions the consideration
for which consists solely of shares of common stock of Intermediate Holdings;

 

(o) investments arising as a result of any Permitted Receivables Financing;

 

(p) other Investments, provided that (i)(A) no Default has occurred and is
continuing or would result from any such Investment, (B) in the case of any such
Investment in an amount that exceeds $100,000,000, Intermediate Holdings is in
compliance, on a pro forma basis after giving effect to any such Investment
(after giving effect to any reduction in operating expenses permitted to be
included for this purpose in the calculation set forth in the definition of the
term Consolidated EBITDA), with the covenants contained in Section 6.11 and
Section 6.12 recomputed as of the last day of the most recently ended fiscal
quarter of Intermediate Holdings for which financial information is available,
as if such Investment (and any related incurrence or repayment of Indebtedness,
with any new Indebtedness being deemed to be amortized over the applicable
testing period in accordance with its terms) had occurred on the first day of
each relevant period for testing such compliance and (C) in the case of any such
Investment in an amount that exceeds $100,000,000, the Administrative Agent
shall have received a certificate from a Financial Officer of Intermediate
Holdings that certifies compliance with clauses (i)(A) and (i)(B) above,
together with all relevant financial information for the Person or assets to be
acquired and reasonably detailed calculations demonstrating compliance with the
requirement set forth in clause (i)(B) above, and (ii) in the case of
Investments made during any Non-Investment Grade Period, after giving effect to
such Investment and any related Borrowing, the Liquidity Amount shall not be
less than $800,000,000; and

 

(q) prepayments or advances to vendors or suppliers of semiconductors in
connection with any guarantee of supply by, or to fund the expansion of supply
capacity by, such vendor or supplier, in an aggregate amount not to exceed
$50,000,000 at any one time outstanding.

 

SECTION 6.05. Asset Sales. During a Non-Investment Grade Period, each of
Intermediate Holdings and the Borrower will not, and will not permit any of its

 

65



--------------------------------------------------------------------------------

subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, except:

 

(a) sales of inventory, used or surplus equipment and Permitted Investments in
the ordinary course of business and periodic clearance of aged inventory;

 

(b) sales, transfers and other dispositions of Equity Interests to Intermediate
Holdings, the Borrower or any Subsidiary (other than any SPE Subsidiary);

 

(c) sales of assets received by Intermediate Holdings, the Borrower or any
Subsidiary upon the exercise of a power of sale or foreclosure by Intermediate
Holdings, the Borrower or any Subsidiary with respect to any secured investment
or other transfer of title with respect to any secured investment in default;

 

(d) licensing and cross-licensing arrangements entered into in the ordinary
course of business of Intermediate Holdings, the Borrower or any Subsidiary
involving any technology or other intellectual property of Intermediate
Holdings, the Borrower or such Subsidiary;

 

(e) sales, transfers and other dispositions by any Subsidiary to Intermediate
Holdings or the Borrower;

 

(f) sales, transfers and other dispositions of Receivables and Related Assets
pursuant to any Permitted Receivables Financing;

 

(g) sales, transfers and other dispositions that are not permitted by any other
clause of this Section 6.05, provided that the aggregate fair market value of
all assets sold, transferred or otherwise disposed of in reliance upon this
clause (g) shall not exceed during any fiscal year of Intermediate Holdings the
amount that is equal to 10% of Consolidated Total Assets as of the end of the
immediately preceding fiscal year of Intermediate Holdings;

 

(h) licensing of assets that constitute technology or other intellectual
property to joint ventures in connection with investments permitted by
Section 6.04; and

 

(i) sales of assets pursuant to a transaction permitted by Section 6.03(a),

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b) or (e) above) shall be made for
fair market value.

 

SECTION 6.06. Swap Agreements. Each of Intermediate Holdings and the Borrower
will not, and will not permit any of its subsidiaries to, enter into any Swap
Agreement, except (a) Swap Agreements entered into to hedge or mitigate risks to
which Intermediate Holdings, the Borrower or any Subsidiary has actual exposure
(other than those in respect of Equity Interests of Intermediate Holdings, the
Borrower or any

 

66



--------------------------------------------------------------------------------

Subsidiary) and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of Intermediate Holdings, the Borrower
or any Subsidiary, provided that Intermediate Holdings, the Borrower and the
Subsidiaries may enter into Swap Agreements in respect of Equity Interests in
Intermediate Holdings providing for payments to current or former directors,
officers or employees of Intermediate Holdings, the Borrower and the
Subsidiaries or their heirs or estates (and may make such payments), in the same
circumstances and amounts that Intermediate Holdings, the Borrower and the
Subsidiaries are then permitted to make Restricted Payments to such current or
former directors, officers or employees pursuant to Section 6.07, and any
payments made pursuant to this proviso during any fiscal year shall be deemed to
reduce the amount of Restricted Payments available during such fiscal year under
Section 6.07.

 

SECTION 6.07. Restricted Payments. During any Non-Investment Grade Period, the
Borrower will not, and Intermediate Holdings and the Borrower will not permit
any of their respective subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except that:

 

(a) the Borrower and the Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests payable solely in additional shares of their
Equity Interests;

 

(b) the Subsidiaries may declare and pay dividends or distributions ratably with
respect to their Equity Interests;

 

(c) other Restricted Payments consisting of redemptions and repurchases in an
aggregate amount not to exceed $500,000,000 during the term of this Agreement;

 

(d) other Restricted Payments consisting of cash dividends and cash return of
capital distributions in an aggregate amount not to exceed $200,000,000 in any
four consecutive fiscal quarter period; and

 

(e) other Restricted Payments not otherwise permitted under this Section 6.07,
provided that, after giving effect to each such Restricted Payment and any
related Borrowing, the Liquidity Amount shall not be less than $800,000,000.

 

SECTION 6.08. Transactions with Affiliates. Each of Intermediate Holdings and
the Borrower will not, and will not permit any of its subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions that are at
prices and on terms and conditions not less favorable to Intermediate Holdings,
the Borrower or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (b) transactions between or among Intermediate
Holdings, the Borrower and the Subsidiaries (other than any SPE Subsidiary) not
involving any other Affiliate, (c) any issuance of securities, or

 

67



--------------------------------------------------------------------------------

other payments, awards or grants in cash, securities or otherwise pursuant to,
or the funding of, employment arrangements, stock options and stock ownership
plans approved by the board of directors of Intermediate Holdings, the Borrower
or any Subsidiary, (d) the grant of stock options or similar rights to officers,
employees, consultants and directors of Intermediate Holdings, the Borrower or
any Subsidiary pursuant to plans approved by the board of directors of
Intermediate Holdings, the Borrower or, in the case of any such grant to an
officer, employee, consultant or director of any Subsidiary, such Subsidiary and
the payment of amounts or the issuance of securities pursuant thereto and
(e) Restricted Payments permitted by Section 6.07.

 

SECTION 6.09. Restrictive Agreements. Each of Intermediate Holdings and the
Borrower will not, and will not permit any of its subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of Intermediate Holdings, the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets to secure
the obligations of Intermediate Holdings and the Borrower under the Loan
Documents or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to Intermediate Holdings, the Borrower or any other
Subsidiary or to Guarantee Indebtedness of Intermediate Holdings, the Borrower
or any other Subsidiary, provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof imposed by any Senior Note Document or identified on Schedule 6.09 (but
shall apply to any extension or renewal of, or any amendment or modification
expanding the scope of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of any Subsidiary pending such sale, provided such
restrictions and conditions apply only to such Subsidiary and such sale is
permitted hereunder, (iv) the foregoing shall not apply to customary
restrictions on or customary conditions to the payment of dividends or other
distributions on, or the creation of Liens over, Equity Interests owned by
Intermediate Holdings, the Borrower or any Subsidiary in any joint venture or
like enterprise that is not a Subsidiary contained in the constitutive documents
of such joint venture or enterprise, (v) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (vi) clause
(a) of the foregoing shall not apply to customary provisions in leases or
licenses (or sublicenses) of intellectual or similar property restricting the
assignment, subletting or transfer thereof, (vii) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to any Permitted Receivables Financing, provided that such restrictions or
conditions apply only to the Receivables and the Related Assets that are the
subject of such Permitted Receivables Financing, and (viii) the foregoing shall
not apply to customary restrictions or conditions imposed on any SPE Subsidiary
pursuant to any Permitted Receivables Financing.

 

SECTION 6.10. Amendment of Material Documents. Neither Intermediate Holdings nor
the Borrower will, nor will Intermediate Holdings and the

 

68



--------------------------------------------------------------------------------

Borrower permit any of their respective subsidiaries to, amend, modify or waive
any of its rights under (a) its certificate of incorporation, by-laws,
memorandum or articles of association or other organizational documents or
(b) any Senior Note Document, except to the extent that such amendments,
modifications or waivers, individually and in the aggregate, would not
reasonably be expected to have a Material Adverse Effect or be materially
adverse to the Lenders.

 

SECTION 6.11. Fixed Charge Coverage Ratio. Intermediate Holdings will not permit
the ratio of (a) the sum of (i) Consolidated EBITDA for any period of four
consecutive fiscal quarters ending on the last day of any fiscal quarter during
any period set forth below plus (ii) the sum of (A) the amount of cash held by
Intermediate Holdings, the Borrower and the Subsidiaries and (B) the carrying
value of Permitted Investments that would be reflected as cash or short-term
investments on a consolidated balance sheet of Intermediate Holdings on such
date, minus (iii) the aggregate principal amount of Revolving Loans and
Swingline Loans outstanding on such date to (b) Consolidated Fixed Charges for
such period of four consecutive fiscal quarters (the “Fixed Charge Coverage
Ratio”) to be less than 1.50 to 1.00.

 

SECTION 6.12. Net Leverage Ratio. Intermediate Holdings will not permit the Net
Leverage Ratio as of the end of any fiscal quarter to exceed 1.50 to 1.00.

 

SECTION 6.13. Minimum Liquidity. Intermediate Holdings will not permit the
Liquidity Amount to be less than $500,000,000 at any time.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this
Section 7.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five days;

 

(c) any representation or warranty made or deemed made by or on behalf of
Intermediate Holdings, the Borrower or any Subsidiary in or in connection with
any Loan Document or any amendment or modification thereof or waiver thereunder,
or in any report, certificate, financial statement or other document

 

69



--------------------------------------------------------------------------------

furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made;

 

(d) Intermediate Holdings or the Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02(a), Section 5.03
(with respect to the existence of Intermediate Holdings or the Borrower),
Section 5.09 or in Article VI;

 

(e) Intermediate Holdings or the Borrower shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraph (a), (b) or (d) of this Section 7.01), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);

 

(f) Intermediate Holdings, the Borrower or any Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
after giving effect to any applicable grace period with respect thereto;

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due or any Permitted Receivables Financing terminating (except
voluntary terminations) prior to its scheduled maturity or that enables or
permits the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due or
any Permitted Receivables Financing to be terminated, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, provided that this paragraph (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Intermediate Holdings, the Borrower or, subject to Section 7.02, any
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator, liquidator or similar official for
Intermediate Holdings, the Borrower or, subject to Section 7.02, any Subsidiary
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(i) Intermediate Holdings, the Borrower or, subject to Section 7.02, any
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking dissolution, winding-up, liquidation, reorganization or other relief
under

 

70



--------------------------------------------------------------------------------

any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in paragraph (h) of this Section 7.01, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator,
liquidator or similar official for Intermediate Holdings, the Borrower or,
subject to Section 7.02, any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(j) Intermediate Holdings, the Borrower or, subject to Section 7.02, any
Subsidiary shall become unable, admit in writing its inability or fail generally
to pay its debts as they become due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (net of amounts covered by insurance as to which the
insurer has admitted liability in writing) shall be rendered against
Intermediate Holdings, the Borrower, any Subsidiary or any combination thereof
and the same shall remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of
Intermediate Holdings, the Borrower or any Subsidiary to enforce any such
judgment;

 

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

 

(m) a Change in Control shall occur; or

 

(n) the Guarantee under the Guarantee Agreement for any reason shall cease to be
in full force and effect (other than in accordance with its terms), or
Intermediate Holdings shall deny in writing that it has any further liability
under the Guarantee Agreement (other than as a result of the discharge of
Intermediate Holdings in accordance with the terms of the Loan Documents);

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Section 7.01), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall

 

71



--------------------------------------------------------------------------------

become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower; and in
case of any event with respect to the Borrower described in paragraph (h) or
(i) of this Section 7.01, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

SECTION 7.02. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether a Default has occurred under paragraph (h), (i) or (j) of
Section 7.01, any reference in any such clause to any Subsidiary shall be deemed
not to include any Subsidiary affected by any event or circumstance referred to
in any such clause that did not, as of the last day of the fiscal quarter of
Intermediate Holdings most recently ended, have assets with a value in excess of
5.0% of the Consolidated Total Assets as of such date, provided that if it is
necessary to exclude more than one Subsidiary from clause (h), (i) or (j) of
Section 7.01 pursuant to this Section 7.02 in order to avoid a Default
thereunder, all excluded Subsidiaries shall be considered to be a single
consolidated Subsidiary for purposes of determining whether the condition
specified above is satisfied.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. Except to the extent
expressly provided in this Article VIII, the provisions of this Article VIII are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Bank, and the Borrower shall not have rights as a third party beneficiary of any
of such provisions.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Intermediate Holdings, the Borrower or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the

 

72



--------------------------------------------------------------------------------

Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary or believed by the
Administrative Agent in good faith to be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to
Intermediate Holdings, the Borrower or any Subsidiary that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or wilful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by Intermediate Holdings, the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent or otherwise authenticated by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any of and all its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article VIII shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

73



--------------------------------------------------------------------------------

In determining compliance with any condition hereunder to the making of a Loan,
or the issuance, amendment, renewal or extension of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or the Issuing Bank,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance, amendment, renewal or extension of such Letter of
Credit.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time upon
notice to the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, subject to the approval
of the Borrower (which approval shall not be unreasonably withheld), to appoint
a successor. If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent that shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from all its duties and obligations under the Loan
Documents in its capacity as Administrative Agent. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article VIII and Section 9.03 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon any Loan Document or any related agreement or any document
furnished thereunder.

 

Notwithstanding anything herein to the contrary, none of the Joint Arrangers,
Sole Bookrunner, Syndication Agent or Co-Document Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under any Loan
Document, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder.

 

74



--------------------------------------------------------------------------------

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(a) if to Intermediate Holdings or the Borrower, to it at 920 Disc Drive, Scotts
Valley, California 95067, Attention of Walter Chang (Telecopy No.
(831) 439-2353);

 

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention
of Shadia Aminu (Telecopy No. (713) 750-2878), with copies to JPMorgan, 560
Mission Street, San Francisco, California 94105, Attention of William Rindfuss
(Telecopy No. (415) 315-8586) and to JPMorgan, 270 Park Avenue, New York, New
York 10017, Attention of Padmini Persaud (Telecopy No. (212) 270-4164);

 

(c) if to an Issuing Bank other than the Administrative Agent, to it at the
address or telecopy number set forth separately in writing;

 

(d) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention of
Shadia Aminu (Telecopy No. (713) 750-2878); and

 

(e) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. Notices and
other communications to the Lenders and any Issuing Bank hereunder may also be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
applicable Issuing Bank, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

75



--------------------------------------------------------------------------------

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power under any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders under the Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by Intermediate Holdings or the Borrower therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section 9.02, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making of a Loan or the issuance,
amendment, renewal or extension of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time. No notice or demand on Intermediate Holdings or the Borrower in any
case shall entitle Intermediate Holdings or the Borrower to any other or further
notice or demand in similar or other circumstances.

 

(b) Except as provided in Section 2.20 with respect to any Revolving Increase
Amendment, neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Intermediate Holdings, the Borrower and the Required Lenders or, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by each of Intermediate Holdings and the Borrower, if they are
parties thereto, and the Administrative Agent, in each case with the consent of
the Required Lenders, provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby, (iii) postpone the final
maturity of any Loan or the required date of reimbursement of any LC
Disbursement, or any required date for the payment of any interest or fees
payable hereunder, or reduce the amount of, waive or excuse any such required
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.17(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 9.02 or the percentage set forth in the definition of
the term “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender, (vi) release
Intermediate Holdings from its Guarantee under the Guarantee Agreement (except
as expressly provided in the Guarantee Agreement), or limit its liability in
respect of such Guarantee, without the written consent of each Lender, or
(viii) change the definition of the term “Interest Period” to permit the
Borrower to select interest periods of 9 or 12

 

76



--------------------------------------------------------------------------------

months for Eurodollar Borrowings without the written consent of each Lender
affected thereby; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any Issuing
Bank or the Swingline Lender under this Agreement or the Guarantee Agreement
without the prior written consent of the Administrative Agent, such Issuing Bank
or the Swingline Lender, as the case may be. In connection with any proposed
amendment, modification, waiver or termination (a “Proposed Change”) requiring
the consent of all affected Lenders, if the consent of the Required Lenders to
such Proposed Change is obtained, but the consent to such Proposed Change of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in this Section 9.02(b) being referred to
as a “Non-Consenting Lender”), then, so long as the Lender that is acting as the
Administrative Agent is not a Non-Consenting Lender, at the Borrower’s request,
any assignee that is reasonably acceptable to the Administrative Agent (and that
is not a Non-Consenting Lender) shall have the right, with the prior consent of
the Administrative Agent, the Swingline Lender and each Issuing Bank (which
consent (x) shall not be unreasonably withheld or delayed and (y) in the case of
any consent required by any Issuing Bank, shall be deemed to have been given in
the event that such Issuing Bank fails to respond in writing to a request for
consent within two Business Days of receipt thereof), to purchase from such
Non-Consenting Lender, and such Non-Consenting Lender agrees that it shall, upon
the Borrower’s request, sell and assign to such assignee, at no expense to such
Non-Consenting Lender (including with respect to any processing and recordation
fees that may be applicable pursuant to Section 9.04(b)(ii)(c), which shall be
paid by the assignee or the Borrower), all the Commitments and Revolving
Exposure of such Non-Consenting Lender for an amount equal to the principal
balance of all Revolving Loans (and funded participations in Swingline Loans and
unreimbursed LC Disbursements) held by such Non-Consenting Lender and all
accrued interest, fees and other amounts with respect thereto through the date
of sale (including amounts under Sections 2.14, 2.15 and 2.16), such purchase
and sale to be consummated pursuant to an executed Assignment and Acceptance in
accordance with Section 9.04(b) (which Assignment and Acceptance need not be
signed by such Non-Consenting Lender).

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
one counsel for the Administrative Agent in each applicable jurisdiction, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of one counsel each, in each
applicable jurisdiction, for the Administrative Agent, the Issuing Bank or any
Lender, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this
Section 9.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such

 

77



--------------------------------------------------------------------------------

reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee by any third party or
by Intermediate Holdings, the Borrower or any Subsidiary arising out of, in
connection with, or as a result of (i) the execution or delivery of the
commitment letter (and related fee letter) with respect to the credit facility
contemplated hereby, any Loan Document or any other agreement or instrument
contemplated thereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence, Release or threatened Release of Hazardous Materials at,
onto or from any property currently or formerly owned or operated by
Intermediate Holdings, the Borrower or any Subsidiary, or any other
Environmental Liability related in any way to Intermediate Holdings, the
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Intermediate Holdings, the Borrower or any Subsidiary and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or wilful
misconduct of such Indemnitee.

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section 9.03, each Lender severally agrees to
pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

 

(d) To the fullest extent permitted by applicable law, neither Intermediate
Holdings nor the Borrower shall assert, and each hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, any Loan Document or any
agreement or instrument contemplated thereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof. In addition, no Indemnitee
shall be liable for any damages arising from the use by others of information or
other materials obtained through electronic, telecommunications or other

 

78



--------------------------------------------------------------------------------

information transmission systems, except to the extent such damages resulted
from the gross negligence or wilful misconduct of such Indemnitee.

 

(e) All amounts due under this Section 9.03 shall be payable promptly after
written demand therefor.

 

(f) No director, officer, employee, stockholder or member, as such, of
Intermediate Holdings or the Borrower shall have any liability for the
obligations of Intermediate Holdings or the Borrower under the Loan Documents or
for any claim based on, in respect of or by reason of such obligations or their
creation, provided that the foregoing shall not be construed to relieve
Intermediate Holdings or the Borrower of its obligations under any Loan
Document.

 

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 9.04. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (e) of this
Section 9.04) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it), provided that except in the case of an
assignment of Loans or Commitments to a Lender or Lender Affiliate, the
Borrower, the Administrative Agent, the Swingline Lender and each Issuing Bank
must give their prior written consent to such assignment (which consent
(x) shall not be unreasonably withheld or delayed and (y) in the case of any
consent required by any Issuing Bank, shall be deemed to have been given in the
event that such Issuing Bank fails to respond in writing to a request for
consent within two Business Days of receipt thereof); and provided further that
no such consent of the Borrower shall be required if an Event of Default under
clause (a), (b), (h) or (i) of Section 7.01 has occurred and is continuing.

 

(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or a Lender Affiliate or an
assignment of the entire remaining amount of the assigning Lender’s Revolving
Commitment (or, after the Commitments have been terminated, Revolving Exposure),
the amount of the Revolving Commitment (or, after the Commitments have been
terminated,

 

79



--------------------------------------------------------------------------------

Revolving Exposure) of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall be an amount not less
than $5,000,000, unless each of the Borrower and the Administrative Agent (and,
in the case of an assignment of all or a portion of a Revolving Commitment or
any Lender’s obligations in respect of its Swingline Exposure, the Swingline
Lender) otherwise consent, which consent shall not be unreasonably withheld or
delayed, provided that no such consent of the Borrower shall be required if an
Event of Default under paragraph (a), (b), (h) or (i) of Section 7.01 has
occurred and is continuing, (B) each partial assignment of one Class of an
assigning Lender’s Commitments or Loans shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
such Class of Commitments or Loans, (C) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500, provided that
assignments made pursuant to Section 2.18(b) shall not require the signature of
the assigning Lender to become effective, and (D) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and any tax forms required by Section 2.16(e).

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section 9.04, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement (provided that any
liability of the Borrower to such assignee under Section 2.14, Section 2.15 or
Section 2.16 shall be limited to the amount, if any, that would have been
payable thereunder by the Borrower in the absence of such assignment; and
provided further that an assignee that is a Foreign Lender shall not be entitled
to the benefits of Section 2.16 unless such assignee agrees to comply with the
requirements of Section 2.16(e)), and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Section 2.14, Section 2.15,
Section 2.16 and Section 9.03 and to any fees payable hereunder that have
accrued for such Lender’s account but have not yet been paid). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph (b) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c)(i) of this Section 9.04.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Intermediate Holdings, the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may

 

80



--------------------------------------------------------------------------------

treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(c) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.16(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section 9.04 and any written consent to
such assignment required by paragraph (b) of this Section 9.04, the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(d) The words “execution”, “signed”, “signature” and words of like import in any
Assignment and Acceptance shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(e) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it), provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Intermediate Holdings, the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents,
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (f) of this Section 9.04, the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.14, Section 2.15 and Section 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 9.04. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender.

 

81



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(e) as
though it were a Lender.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 9.04 shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of the Borrower or the Administrative Agent, assign or
pledge all or any portion of any instrument evidencing its rights as a Lender
under this Agreement to any trustee for, or any other representative of holders
of obligations owed or securities issued by, such fund, as security for such
obligations or securities, provided that any foreclosure or similar action by
such trustee or representative shall be subject to the provisions of this
Section 9.04 concerning assignments.

 

(g) In the event that S&P or Moody’s shall, after the date that any Lender
becomes a Lender, downgrade the long-term certificate deposit ratings or
long-term senior unsecured debt ratings of such Lender (or the parent company
thereof), and the resulting ratings shall be BBB+ or lower by S&P or Baa1 or
lower by Moody’s, then each of the Swingline Lender and the Issuing Bank shall
have the right, but not the obligation, at its own expense, upon notice to such
Lender, the Administrative Agent and the Borrower, to replace (or to request the
Borrower, at the sole expense of the Swingline Lender or the Issuing Bank, as
applicable, to use its reasonable efforts to replace) such Lender with respect
to such Lender’s Revolving Commitment with an assignee (in accordance with and
subject to the restrictions contained in paragraph (b) above, including the
right of the Borrower and the Administrative Agent to consent to the identity of
such assignee (which consent shall not be unreasonably withheld or delayed)),
and such Lender hereby agrees to transfer and assign without recourse (in
accordance with and subject to the restrictions contained in paragraph
(b) above) all its interests, rights and obligations in respect of its Revolving
Commitment to such assignee; provided, however, that (i) no such assignment
shall conflict with any law, rule and regulation or order of any Governmental
Authority, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts and (iii) the Borrower or such assignee shall have
paid to the Administrative Agent the processing and recordation fee specified in
Section 9.04(b).

 

82



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement, provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan or, except as
provided in the immediately succeeding sentence, affect in any way the
Commitment of the Granting Lender and (ii) if an SPV elects not to exercise such
option or otherwise fails to provide all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. The
making of a Loan by an SPV hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In the event that an SPV provides all or any part of any Loan,
Intermediate Holdings, the Borrower and the Administrative Agent shall continue
to deal solely and directly with the Granting Lender with respect to such Loan,
including with respect to the giving of notices and the delivery of financial
statements, certificates and other documents (including pursuant to Article V)
and information. Each party hereto hereby agrees that no SPV shall be (A) liable
for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender), (B) have any voting
rights under Section 9.02 or Article VII or with respect to any other matter
under this Agreement to which the Lenders are entitled to give their consent
(all of which voting rights shall remain with the Granting Lender) or
(C) entitled to receive any greater amount pursuant to Section 2.14,
Section 2.15, Section 2.16 or Section 9.03 than the Granting Lender would have
been entitled to receive in respect of the amount of any Loan provided by the
SPV if the Granting Lender had in fact made such Loan. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, such party will not institute against, or join
any other person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this Section 9.04, any SPV may (i) with
notice to, but without the prior written consent of, the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by the Borrower and the Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPV to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV. As this Section 9.04(i) applies to
any particular SPV, this Section may not be amended without the written consent
of such SPV.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by Intermediate Holdings and the Borrower in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to any Loan Document shall be considered to have been relied upon by
the other parties hereto

 

83



--------------------------------------------------------------------------------

and shall survive the execution and delivery of the Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Section 2.14, Section 2.15,
Section 2.16 and Section 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or any such Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower then existing under this Agreement (to the extent
such obligations of the Borrower are then due and payable (by acceleration or
otherwise)) held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be

 

84



--------------------------------------------------------------------------------

unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such Indebtedness. The
applicable Lender shall notify the Borrower and the Administrative Agent of such
setoff and application, provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such setoff and application
under this Section 9.08. The rights of each Lender and its Affiliates under this
Section 9.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender and its Affiliates may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

 

(b) Each of Intermediate Holdings and the Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in any Loan Document shall affect
any right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to any Loan Document
against Intermediate Holdings, the Borrower or their respective properties in
the courts of any jurisdiction.

 

(c) Each of Intermediate Holdings and the Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to any Loan Document
in any court referred to in paragraph (b) of this Section 9.09. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law. Each of Intermediate Holdings and the Borrower
hereby appoint Seagate Technology (US) Holdings, Inc. as agent for service of
process in the United States and Seagate Technology (US) Holdings, Inc. hereby
accepts such appointment.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL

 

85



--------------------------------------------------------------------------------

PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to any Loan
Document or the enforcement of rights thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.12 (or
an agreement to be bound by the provisions of this Section 9.12), to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective direct or indirect contractual counterparties in swap or other
derivative agreements or such contractual counterparties’ professional advisors,
(g) with the consent of the Borrower, (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 9.12 or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than
Intermediate Holdings or the Borrower or (i) to any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender. In the case of
any disclosure of Information pursuant to clause (c) or clause(e) of the
preceding sentence, the Administrative Agent will inform the Borrower of such
disclosure. For the purposes of this Section 9.12, the term “Information” means
all information received from Intermediate Holdings or the Borrower relating to
Intermediate Holdings or the Borrower or their business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by Intermediate
Holdings or the Borrower. Any Person required to maintain the confidentiality of
Information as provided in this Section 9.12 shall be considered to

 

86



--------------------------------------------------------------------------------

have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or LC Disbursement or participation therein but were not
payable as a result of the operation of this Section 9.13 shall be cumulated and
the interest and Charges payable to such Lender in respect of other Loans or LC
Disbursements or participations therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

 

SECTION 9.14. Judgment Currency. (a) The Borrower’s obligations hereunder and
the Borrower’s and Intermediate Holdings’s obligations under the other Loan
Documents to make payments in dollars (the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or such
Lender under the Loan Documents. If, for the purpose of obtaining or enforcing
judgment against the Borrower or Intermediate Holdings in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the rate of exchange (as quoted by the
Administrative Agent or, if the Administrative Agent does not quote a rate of
exchange on such currency, by a known dealer in such currency designated by the
Administrative Agent) determined, in each case, as of the date immediately
preceding the day on which the judgment is given (such Business Day being
hereinafter referred to as the “Judgment Currency Conversion Date”).

 

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrower covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency

 

87



--------------------------------------------------------------------------------

that could have been purchased with the amount of Judgment Currency stipulated
in the judgment or judicial award at the rate of exchange prevailing on the
Judgment Currency Conversion Date.

 

(c) For purposes of determining the rate of exchange for this Section 9.14, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

 

SECTION 9.15. USA Patriot Act. Each Lender hereby notifies Intermediate Holdings
and the Borrower that pursuant to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA Patriot
Act”), it is required to obtain, verify and record information that identifies
Intermediate Holdings and the Borrower, which information includes the name and
address of Intermediate Holdings and the Borrower and other information that
will allow such Lender to identify Intermediate Holdings and the Borrower in
accordance with the USA Patriot Act.

 

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SEAGATE TECHNOLOGY,

by

 

/S/    WILLIAM L. HUDSON

   

Name:

 

William L. Hudson

   

Title:

 

Executive Vice President and General Counsel

SEAGATE TECHNOLOGY HDD HOLDINGS,

by

 

/S/    CHARLES C. POPE

   

Name:

 

Charles C. Pope

   

Title:

 

Executive Vice President and Chief Financial Officer

SEAGATE TECHNOLOGY (US) HOLDINGS, INC, solely for purposes of the last sentence
of Section 9.09(d),

by

 

/S/    WILLIAM L. HUDSON

   

Name:

 

William L. Hudson

   

Title:

 

Executive Vice President and General Counsel

 

89



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

by

 

/S/    WILLIAM RINDFUSS

   

Name:

 

William Rindfuss

   

Title:

 

Vice President

THE BANK OF NOVA SCOTIA,

individually and as Syndication Agent,

by

 

/S/    CHRIS OSBORN

   

Name:

 

Chris Osborn

   

Title:

 

Managing Director

THE BANK OF AMERICA,

individually and as Co-Documentation Agent,

by

 

/S/    LEE A. MERKLE-RAYMOND

   

Name:

 

Lee A. Merkle-Raymond

   

Title:

 

Managing Director

BNP PARIBAS,

individually and as Co-Documentation Agent,

by

 

/S/    STUART DARBY

   

Name:

 

Stuart Darby

   

Title:

 

Vice President

by

 

/S/    SANDRA F. BERTRAM

   

Name:

 

Sandra F. Bertram

   

Title:

 

Vice President

KEYBANK NATIONAL ASSOCIATION,

individually and as Co-Documentation Agent,

by

 

/S/    ROBERT W. BOSWELL

   

Name:

 

Robert W. Boswell

   

Title:

 

Senior Vice President

 

90